Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 1 of 73 Page ID #:1853




     1 EVERSHEDS SUTHERLAND (US) LLP
         Ian S. Shelton (SBN 264863)
     2 ianshelton@eversheds-sutherland.com
         500 Capitol Mall, Suite 1750
     3 Sacramento, CA 95814

     4
         Telephone: (916) 844-2965
         Facsimile: (916) 241-0501
     5
       EVERSHEDS SUTHERLAND (US) LLP ASHBY LAW FIRM PC
     6 Ronald W. Zdrojeski (admitted PHV)    Joseph R, Ashby (SBN 248579)
       ronzdrojeski@eversheds-sutherland.com joseph@ashbylawfirm.com rd
     7 1114 6th Avenue, 40th Floor           1055 West Seventh Street, 33 Floor
       New York, NY 10036                    Los Angeles, CA 90017
     8 Telephone: (212) 389-5000             Telephone: (213) 393-6235
       Facsimile: (212) 389-5099             Facsimile: (213) 429-0976
     9

    10 Attorneys for Defendants

    11
                                  UNITED STATES DISTRICT COURT
    12
                              CENTRAL DISTRICT OF CALIFORNIA
    13
         FARID KHAN, an individual, on behalf     NO. 2:20-cv-03332-GW-JEM
    14 of himself and all others similarly
         situated,
    15
                                                  Consolidated for Pretrial Purposes with:
                     Plaintiff,                   NO. 2:20-cv-04658-GW-JEM
    16                                            NO. 2:20-cv-04659-GW-JEM
               vs.
    17
         BOOHOO.COM USA INC. a Delaware           DECLARATION OF IAN S.
    18 corporation, BOOHOO.COM UK                 SHELTON IN SUPPORT OF
         LIMITED, a United Kingdom private
    19 limited company, BOOHOO GROUP              DEFENDANTS’ OPPOSITION TO
         PLC, a Jersey public limited company ,   PLAINTIFFS’ MOTION TO
    20 and DOES 1-100, inclusive,                 COMPEL FURTHER DISCOVERY
    21               Defendants.                  RESPONSES FROM DEFENDANTS

    22                                            The Honorable John E. McDermott
    23                                            United States Magistrate Judge

    24                                            Action Filed: April 9, 2020
    25                                            Hearing Date: April 13, 2021
                                                  Class Cert Mot. Filed: July 1, 2021
    26                                            Trial Date: TBD
    27

    28


                                  DECLARATION OF IAN S. SHELTON
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 2 of 73 Page ID #:1854




     1               I, Ian Shelton, declare:
     2         1.    I am an attorney at law licensed to practice in the state of California
     3 and of counsel at the law firm of Eversheds Sutherland LLP, counsel of record for

     4 Boohoo.com        USA     Inc.,   Boohoo      UK      Limited,    Boohoo     Group       PLC,
     5 Prettylittlething.com USA, Prettylittlething.com Limited, Nastygal.com USA, and

     6 Nasty Gal Limited (“Defendants”). The matters referred to in this declaration are

     7 based upon my personal knowledge, and/or when referencing documents, such

     8 documents were reviewed by me and where applicable, were obtained and compiled

     9 at my instruction by other attorneys, paralegals, and staff acting at my direction and

    10 under my supervision, and if called as a witness I could and would testify

    11 competently thereto.

    12         2.    I submit this declaration in support of Defendants’ Opposition to
    13 Plaintiffs’ Motion to Compel further discovery responses from Defendants.

    14         3.    The below chart summarizes Defendants’ productions of documents to
    15 date:

    16

    17         Production Material Produced                           Bates Range Data Size /
               Date                                                               Documents
    18         02/04/2021 United States sales and pricing data for    D00000001- 28GB;
                          all brands for class period; corporate      D00001131 329
    19                    structure and organizational chart;                     documents
                          promotional calendars for PLT, NG,
    20                    Boohoo; Competitor Monitoring Reports
               02/10/2021 Edited Competitor Monitoring Reports;       D00001132- 30GB;
    21                    advertisement files (content and            D00082505 35,709
                          data/analytics); promotional calendar for              documents
    22                    boohooMAN; publicly available investor
                          documents and presentations
    23         02/19/2021 Emails pursuant to search terms listed in   D00082506- 119GB;
                          02/11/2021 letter over 22 relevant          D00159286 8,785
    24                    custodians dated January 1, 2019 to                    documents
                          present
    25         02/26/2021 Emails pursuant to search terms listed in   D00159287- 22.4GB;
                          02/11/2021 letter over 22 relevant          D00223257 10,296
    26                    custodians dated January 1, 2019 to                    documents
                          present
    27         03/08/2021 Brand monitoring reports                    D00223258- 193MB;
                                                                      D00224108 308
    28                                                                           documents

                                            -1-
                                DECLARATION OF IAN S. SHELTON
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 3 of 73 Page ID #:1855




     1        03/08/2021 Emails pursuant to search terms listed in   D00224109- 445MB;
                         02/11/2021 letter over 22 relevant          D00225000 255
     2                   custodians dated January 1, 2019 to                    documents
                         present
     3        03/09/2021 Emails pursuant to search terms listed in   D00225001- 5.14GB;
                         02/11/2021 letter over 22 relevant          D00231832 1,130
     4                   custodians dated January 1, 2019 to                    documents
                         present custodians
     5        03/22/2021 Documents responsive to RFP Nos. 15,        D00231833- 4
                         17, and 18.                                 D00231840 documents
     6

     7        4.     All documents and data produced to Plaintiffs have been produced as
     8 they are kept and maintained in the ordinary course of business.

     9 Identification of Exhibits

    10        5.     Attached as Exhibit 1 is a true and correct copy Defendants’ production
    11 letter to Plaintiffs dated February 4, 2021.

    12        6.     Attached as Exhibit 2 is a true and correct copy of Defendants’
    13 production letter to Plaintiffs dated February 10, 2021.

    14        7.     Attached as Exhibit 3 is a true and correct copy of Defendants’
    15 production letter to Plaintiffs dated February 19, 2021.

    16        8.     Attached as Exhibit 4 is a true and correct copy of Defendants’
    17 production letter to Plaintiffs dated February 26, 2021.

    18        9.     Attached as Exhibit 5 is a true and correct copy of Defendants’
    19 production letter to Plaintiffs dated March 8, 2021.

    20        10.    Attached as Exhibit 6 is a true and correct copy of Defendants’
    21 production letter to Plaintiffs dated March 9, 2021.

    22        11.    Attached as Exhibit 7 is a true and correct copy of Defendants’
    23 production letter to Plaintiffs dated March 22, 2021.

    24        12.    Attached as Exhibit 8 is a true and correct copy of the transcript of the
    25 Motion to Dismiss hearing before the Honorable George H. Wu in Khan v.

    26 Boohoo.com USA Inc et al., NO. 2:20-cv-03332-GW (C.D. Cal), dated November

    27 16, 2020.

    28

                                           -2-
                               DECLARATION OF IAN S. SHELTON
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 4 of 73 Page ID #:1856




     1        13.   Attached as Exhibit 9 is a true and correct copy of the transcript of
     2 status conference hearing before the Honorable George H. Wu in Khan v.

     3 Boohoo.com USA Inc. et al., NO. 2:20-cv-03332-GW (C.D. Cal), dated November

     4 30, 2020.

     5

     6        I declare under penalty of perjury under the laws of the United States that the
     7 foregoing is true and correct.

     8 DATED: March 23, 2021              EVERSHEDS SUTHERLAND (US) LLP
     9

    10                                       By
    11                                         Ian S. Shelton

    12                                          Attorneys for Defendants
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                          -3-
                              DECLARATION OF IAN S. SHELTON
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 5 of 73 Page ID #:1857




           EXHIBIT 1
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 6 of 73 Page ID #:1858
                                                                                                           Eversheds Sutherland (US) LLP
                                                                                                           1114 Avenue of the Americas, 40th Floor
                                                                                                           New York, NY 10036-7703

                                                                                                           D: +1 212.389.5076
                                                                                                           F: +1 212.389.5099

                                                                                                           ronzdrojeski@
                                                                                                           eversheds-sutherland.com




                                                             February 4, 2021


          Via E-Mail

          ALMADANI LAW
          Yasin M. Almadani, State Bar No. 242798
          14742 Beach Blvd., Suite 410
          La Mirada, CA 90638
          Phone: 213-335-3935
          Fax: 213-296-6278
          yma@lawalm.com

          AI LAW, PLC
          Ahmed Ibrahim, State Bar No. 238739
          4343 Von Karman Ave, Suite 250
          Newport Beach, CA 92660
          Phone: 949-260-1240
          Fax: 949-260-1280
          aibrahim@ailawfirm.com

          RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                    Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                    PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                    NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                    Service of Defendants’ Discovery Objections and Responses and
                    Initial Production of Responsive Documents

          Dear Counsel,

                  In accordance with the Federal Rules of Civil Procedure, enclosed please find the
          following:

                    1. Defendants’ Consolidated Objections and Responses to Plaintiff Haya
                       Hilton’s Requests for Admission to Defendants Prettylittlething.com USA,
                       Inc., Prettylittlething.com Limited, and Boohoo Group PLC, Set One;

                    2. Defendants’ Consolidated Objections and Responses to Plaintiff Haya
                       Hilton’s Requests for Production to Defendants Prettylittlething.com USA,
                       Inc., Prettylittlething.com Limited, and Boohoo Group PLC, Set One;

                    3. Defendants’ Consolidated Objections and Responses to Plaintiff Haya
                       Hilton’s Interrogatories to Defendants Prettylittlething.com USA, Inc.,
                       Prettylittlething.com Limited, and Boohoo Group PLC, Set One;

                    4. Defendants’ Consolidated Objections and Responses to Plaintiff Olivia Lee’s
                       Requests for Admission to Defendants Nastygal.com USA Inc., Nasty Gal
                       Limited, and Boohoo Group PLC, Set One;




    Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
    Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 7 of 73 Page ID #:1859
                                                                                     February 4, 2021
                                                                                     Page 2




              5. Defendants’ Consolidated Objections and Responses to Plaintiff Olivia Lee’s
                 Requests for Production to Defendants Nastygal.com USA Inc., Nasty Gal
                 Limited, and Boohoo Group PLC, Set One;

              6. Defendants’ Consolidated Objections and Responses to Plaintiff Olivia Lee’s
                 Interrogatories to Defendants Nastygal.com USA Inc., Nasty Gal Limited,
                 and Boohoo Group PLC, Set One;

              7. Defendants’ Consolidated Objections and Responses to Plaintiff Farid
                 Khan’s Requests for Admission to Defendants Boohoo.com USA Inc.,
                 Boohoo.com UK Limited, and Boohoo Group PLC, Set One;

              8. Defendants’ Consolidated Objections and Responses to Plaintiff Farid
                 Khan’s Requests for Production to Defendants Boohoo.com USA Inc.,
                 Boohoo.com UK Limited, and Boohoo Group PLC, Set One; and

              9. Defendants’ Consolidated Objections and Responses to Plaintiff Farid
                 Khan’s Interrogatories to Defendants Boohoo.com USA Inc., Boohoo.com
                 UK Limited, and Boohoo Group PLC, Set One.

               In connection with service of Defendants discovery objections and responses,
       Defendants are making an initial production of documents containing documents Bates labeled
       D00000001-D00001131, and an approximate data size of 28 GB. A substantial portion of the
       production consists of native files, each of which is assigned a single Bates number without
       regard to file size. The production can be accessed at the following FTP, credentials below:

                      URL: https://ftp.sutherland.com/
                      UN: FTP_94225.0001_Prod
                      PW: 563SFTP32WejK

       Please note the production is a zip file that is password protected.    An email will follow
       transmittal of this letter containing the password.

              This initial production contains the following documents responsive to Plaintiffs’
       requests:

              •   United States sales data for PLT brand by product with pricing information
                  from February 29, 2016 to January 28, 2021;

              •   United States sales data for Boohoo/BoohooMan/Nasty Gal brands by
                  product with pricing information from March 28, 2016 to January 24, 2021
                  (for Boohoo/BoohooMan) and from February 28, 2017 to January 24, 2021
                  (for Nasty Gal);

              •   Boohoo Group PLC Corporate structure and organizational chart;

              •   Promotional calendars for PLT (2016 – 2021), Nasty Gal (2017 – 2020),
                  and Boohoo brands (2016 – 2020);

              •   Various internal and third party reports, analyses, and presentations
                  concerning competitor data on styles and pricing for PLT, Nasty Gal, and
                  Boohoo brands;

              •   Competitor Monitoring monthly reports for BoohooMan brand; and

              •   Competitor Monitoring monthly reports for PLT brand.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 8 of 73 Page ID #:1860
                                                                                      February 4, 2021
                                                                                      Page 3




                Given the significant volume of documents requested, documents responsive to
       Plaintiffs’ discovery requests will continue to be produced to Plaintiffs on a rolling basis,
       subject to Defendants’ objections and responses.



                                             Sincerely,

                                             /s/

                                             Ron W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 9 of 73 Page ID #:1861




           EXHIBIT 2
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 10 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1862                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                          February 10, 2021


       Via E-Mail

       ALMADANI LAW
       Yasin M. Almadani, State Bar No. 242798
       14742 Beach Blvd., Suite 410
       La Mirada, CA 90638
       Phone: 213-335-3935
       Fax: 213-296-6278
       yma@lawalm.com

       AI LAW, PLC
       Ahmed Ibrahim, State Bar No. 238739
       4343 Von Karman Ave, Suite 250
       Newport Beach, CA 92660
       Phone: 949-260-1240
       Fax: 949-260-1280
       aibrahim@ailawfirm.com

       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

               In connection with service of Defendants discovery objections and responses on
       February 4, 2021, Defendants are making an additional production of documents containing
       documents Bates labeled D00001132-D00082505, an approximate data size of 30GB. As with
       the previous production, the documents produced natively are each assigned a single Bates
       number. The production (file name VOL002.zip) can be accessed at the following FTP,
       credentials below:

                           URL: https://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production is a zip file that is password protected.                             An email will follow
       transmittal of this letter containing the password.

                 This production contains the following documents responsive to Plaintiffs’ requests:

                     Edited Competitor Monitoring Reports for Boohoo, BoohooMAN, and PLT
                      brands concerning competitor analysis on pricing, products, trends, and
                      promotions, including PowerPoint presentations and pricing analysis excel
                      spreadsheets (2016-2020);




 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 11 of 73 Page ID
                                 #:1863                        February 10, 2021
                                                                                    Page 2




               Email marketing campaign advertisement files for Boohoo (April 2016–
                January 2021), BoohooMAN (January 2019–January 2021), Nasty Gal
                (December 2017–January 2021), and PLT (January 2019–December 2020)
                brands and associated report(s) containing data/analytics relating to
                campaign metrics;

               Promotional calendar for BoohooMAN brand (2017–2020); and

               Investor documents publicly available from Boohoo Group PLC’s website
                (2016-2021).

             The email marketing campaign materials referenced above are stored electronically in
     different manners based on the brand, therefore not all data was available for each brand for
     the entire class period. We have provided the ad content and related data available for each
     brand, and noted above the specific time period of ad content and relative data therefore
     being produced.

                                           Sincerely,

                                           /s/

                                           Ron W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 12 of 73 Page ID
                                 #:1864




         EXHIBIT 3
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 13 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1865                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                          February 19, 2021


       Via E-Mail

       ALMADANI LAW
       Yasin M. Almadani, State Bar No. 242798
       14742 Beach Blvd., Suite 410
       La Mirada, CA 90638
       Phone: 213-335-3935
       Fax: 213-296-6278
       yma@lawalm.com

       AI LAW, PLC
       Ahmed Ibrahim, State Bar No. 238739
       4343 Von Karman Ave, Suite 250
       Newport Beach, CA 92660
       Phone: 949-260-1240
       Fax: 949-260-1280
       aibrahim@ailawfirm.com

       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

               In connection with service of Defendants’ discovery objections and responses on
       February 4, 2021, Defendants are making an additional production of documents containing
       documents Bates labeled D00082506-D00159286, an approximate data size of 119GB. As
       with the previous production, the documents produced natively are each assigned a single
       Bates number. The production (file name VOL003.zip) can be accessed at the following
       FTP, credentials below:

                           URL: https://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production is a zip file that is password protected. An email will follow
       transmittal of this letter containing the password. I understand you have made a request to
       remove the password protection for the zipped production files. Unfortunately, I have checked
       with firm management, and our company policy when transmitting client information is to
       password protect the data.

               This production contains 8,785 documents, consisting of emails and attachments
       which are responsive to Plaintiffs’ requests for production and pursuant to the search term
       protocol proposed in our February 11, 2021 letter. Defendants will continue to produce
       documents, including emails, on a rolling basis.



 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 14 of 73 Page ID
                                 #:1866                        February 19, 2021
                                                                  Page 2




                                   Sincerely,

                                   /s/

                                   Ron W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 15 of 73 Page ID
                                 #:1867




         EXHIBIT 4
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 16 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1868                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                         February 26, 2021


       Via E-Mail

       ALMADANI LAW
       Yasin M. Almadani, State Bar No. 242798
       14742 Beach Blvd., Suite 410
       La Mirada, CA 90638
       Phone: 213-335-3935
       Fax: 213-296-6278
       yma@lawalm.com

       AI LAW, PLC
       Ahmed Ibrahim, State Bar No. 238739
       4343 Von Karman Ave, Suite 250
       Newport Beach, CA 92660
       Phone: 949-260-1240
       Fax: 949-260-1280
       aibrahim@ailawfirm.com

       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

               In connection with service of Defendants’ discovery objections and responses on
       February 4, 2021, Defendants are making an additional production of documents containing
       documents Bates labeled D00159287-D00223257, an approximate data size of 22.4 GB. As
       with the previous production, the documents produced natively are each assigned a single
       Bates number. The production (file name VOL004.zip) can be accessed at the following
       FTP, credentials below:

                           URL: https://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production is a zip file that is password protected.                             An email will follow
       transmittal of this letter containing the password.

               This production contains 10,296 documents, consisting of emails and attachments
       which are responsive to Plaintiffs’ requests for production and pursuant to the search term
       protocol proposed in our February 11, 2021 letter. Defendants will continue to produce
       documents, including emails, on a rolling basis.




 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 17 of 73 Page ID
                                 #:1869                        February 26, 2021
                                                                  Page 2




                                   Sincerely,

                                   /s/

                                   Ron W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 18 of 73 Page ID
                                 #:1870




         EXHIBIT 5
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 19 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1871                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                           March 8, 2021


       Via E-Mail

       ALMADANI LAW
       Yasin M. Almadani, State Bar No. 242798
       14742 Beach Blvd., Suite 410
       La Mirada, CA 90638
       Phone: 213-335-3935
       Fax: 213-296-6278
       yma@lawalm.com

       AI LAW, PLC
       Ahmed Ibrahim, State Bar No. 238739
       4343 Von Karman Ave, Suite 250
       Newport Beach, CA 92660
       Phone: 949-260-1240
       Fax: 949-260-1280
       aibrahim@ailawfirm.com

       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

              In connection with service of Defendants’ discovery objections and responses on
       February 4, 2021, Defendants are making two additional productions:

                   Production File                           Bates Range                  Approximate Data Amount

         VOL005.zip                                  D00223258-D00224108                  193 MB

         VOL006.zip                                  D00224109-D00225000                  445 MB



       The production files can be accessed at the following FTP, credentials below:

                           URL: https://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production files are zip files that are password protected. An email will follow
       transmittal of this letter containing the password.




 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 20 of 73 Page ID
                                 #:1872                        March 8, 2021
                                                                                    Page 2




            Production No. 5 contains 308 documents, consisting of brand marketing reports and
     other marketing materials for the brands Boohoo, Nasty Gal and PLT.

             Production No. 6 contains 255 documents, consisting of emails and attachments which
     are responsive to Plaintiffs’ requests for production and pursuant to the search term protocol
     proposed in our February 11, 2021 letter. This concludes Defendants’ production of emails
     pursuant to that proposal.



                                            Sincerely,

                                            /s/

                                            Ronald W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 21 of 73 Page ID
                                 #:1873




         EXHIBIT 6
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 22 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1874                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                           March 9, 2021


       Via E-Mail

       ALMADANI LAW
       Yasin M. Almadani, State Bar No. 242798
       14742 Beach Blvd., Suite 410
       La Mirada, CA 90638
       Phone: 213-335-3935
       Fax: 213-296-6278
       yma@lawalm.com

       AI LAW, PLC
       Ahmed Ibrahim, State Bar No. 238739
       4343 Von Karman Ave, Suite 250
       Newport Beach, CA 92660
       Phone: 949-260-1240
       Fax: 949-260-1280
       aibrahim@ailawfirm.com

       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

               Defendants’ production is further supplemented by 1,130 documents which were
       inadvertently not included in yesterday’s transmittal:

                   Production File                           Bates Range                  Approximate Data Amount

         VOL007.zip                                  D00225001-D00231832                  5.14 GB



       The production file can be accessed at the following FTP, credentials below:

                           URL: http://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production file is a zip file that is password protected.                         An email will follow
       transmittal of this letter containing the password.

              Production No. 7 contains 1,130 documents, consisting of emails and attachments
       which are responsive to Plaintiffs’ requests for production and pursuant to the search term




 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 23 of 73 Page ID
                                 #:1875                        March 9, 2021
                                                                                  Page 2




     protocol proposed in our February 11, 2021 letter. This concludes Defendants’ production of
     emails pursuant to that proposal.



                                          Sincerely,

                                          /s/

                                          Ronald W. Zdrojeski
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 24 of 73 Page ID
                                 #:1876




         EXHIBIT 7
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 25 of 73 Page ID
                                                          Eversheds Sutherland (US) LLP
                                 #:1877                   1114 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10036-7703

                                                                                                        D: +1 212.389.5076
                                                                                                        F: +1 212.389.5099

                                                                                                        ronzdrojeski@
                                                                                                        eversheds-sutherland.com




                                                           March 22, 2021


       Via E-Mail


       ALMADANI LAW                                                   AI LAW, PLC
       Yasin M. Almadani, State Bar No. 242798                        Ahmed Ibrahim, State Bar No. 238739
       14742 Beach Blvd., Suite 410                                   4343 Von Karman Ave, Suite 250
       La Mirada, CA 90638                                            Newport Beach, CA 92660
       Phone: 213-335-3935                                            Phone: 949-260-1240
       Fax: 213-296-6278                                              Fax: 949-260-1280
       yma@lawalm.com                                                 aibrahim@ailawfirm.com



       RE:       Case No.: 2:20-cv-03332-GW-JEMx, Farid Khan v. Boohoo.com USA, Inc.,
                 Boohoo.com UK Limited, (Lead Case), consolidated with Hilton v.
                 PrettyLittleThing USA Inc., et al., No. 2:20-cv-04658-GW-JEMx and Lee v.
                 NastyGal.com USA Inc., et al., No. 2:20-cv-04659-GW-JEMx

                 Additional Production of Responsive Documents

       Dear Counsel,

               In connection with service of Defendants’ discovery objections and responses on
       February 4, 2021, Defendants are making an additional production of documents containing
       documents Bates labeled D00231833-D00231840. The production (file name VOL008.zip)
       can be accessed at the following FTP, credentials below:

                           URL: https://ftp.sutherland.com/
                           UN: FTP_94225.0001_Prod
                           PW: 563SFTP32WejK

       Please note the production is a zip file that is password protected.                             An email will follow
       transmittal of this letter containing the password.

               Pursuant to Defendants’ continuing discovery obligations, Defendants have identified
       additional responsive documents. This production contains the non-privileged documents
       responsive to Plaintiffs’ Request for Production Nos. 15, 17, and 18 (Set One) that Defendants
       have identified to date. Defendants’ search for documents responsive to Plaintiffs' requests
       concerning Plaintiffs’ purchases is ongoing, and should additional documents be identified,
       Defendants will supplement their production promptly.

                                                          Very truly yours,

                                                          /s/

                                                          Ron W. Zdrojeski




 Eversheds Sutherland (US) LLP is part of a global legal practice, operating through various separate and distinct legal entities, under
 Eversheds Sutherland. For a full description of the structure and a list of offices, please visit www.eversheds-sutherland.com.
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 26 of 73 Page ID
                                 #:1878




         EXHIBIT 8
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 27 of 73 Page ID
                                 #:1879
                                                                               1


     1                        UNITED STATES DISTRICT COURT

     2           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3               HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

     4

     5   FARIH KHAN,

     6                  Plaintiff,

     7        vs.                                     Case No. CV 20-3332-GW

     8   BOOHOO.COM USA, INC., et al,

     9                 Defendants.
         _______________________________________/
    10

    11

    12                         REPORTER'S TRANSCRIPT OF
                                   MOTION TO DISMISS
    13                         MONDAY, NOVEMBER 16, 2020
                                       8:30 A.M.
    14                          LOS ANGELES, CALIFORNIA

    15

    16

    17

    18

    19

    20       ________________________________________________________

    21                  TERRI A. HOURIGAN, CSR NO. 3838, CCRR
                           FEDERAL OFFICIAL COURT REPORTER
    22                    350 WEST FIRST STREET, ROOM 4311
                            LOS ANGELES, CALIFORNIA 90012
    23                             (213) 894-2849

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 28 of 73 Page ID
                                 #:1880
                                                                               2


     1                          APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4       ALMADANI LAW
             BY:       YASIN M. ALMADANI
     5           AHMED I. IBRAHIM
                 Attorneys at Law
     6       14742 Beach Boulevard, Suite 410
             La Mirada, California 90638
     7       yma@lawalm.com

     8
         FOR THE DEFENDANT:     BOOHOO.COM USA, INC.
     9
             EVERSHEDS SUTHERLAND LLP
    10       BY: RONALD W. ZDROJESKI
             Attorney at Law
    11       1114 6th Avenue, 40th Floor
             New York, New York 10036
    12       ronzdrojeski@eversheds-sutherland.com

    13       EVERSHEDS SUTHERLAND US LLP
             BY: IAN SCOTT SHELTON
    14       Attorney at Law
             500 Capitol Mall Suite 1750
    15       Sacramento, California 95814
             IanShelton@eversheds-sutherland.com
    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 29 of 73 Page ID
                                      #:1881
                                                                                    3


           1            LOS ANGELES, CALIFORNIA; MONDAY, NOVEMBER 16, 2020

           2                                  8:30 A.M.

           3                                     --oOo--

           4

09:41AM    5

           6                THE COURT:   Let me call the matter of Hilton versus

           7   Prettylittlething.Com and Khan versus BooHoo.com, and Lee for

           8   NastyGal.com.

           9           And the defense on those cases, we have?

09:41AM   10                MR. SHELTON:    Ian Shelton and Yasin Almadani.

          11   Ms. Almadani's papers to appear before the Court are in

          12   progress, Your Honor.     She's a newer attorney and I was hopeful

          13   the Court would allow her to sit on Mr. Shelton's arguments.

          14                THE COURT:   Sure, why not.      It's always nice to have

09:42AM   15   younger attorneys argue, they are not so jaded.

          16                THE COURT:   For the plaintiffs on the cases, we

          17   have?

          18                MR. ALMADANI:   Good morning, Your Honor.      Yasin

          19   Almadani.    We represent plaintiffs.       With me I have my

09:42AM   20   co-counsel Ahmed Ibrahim.      Since there was a number of issues

          21   raised, I will be addressing certain issues with the Court and

          22   Mr. Ibrahim will be addressing others.

          23                THE COURT:   Okay.    Let me ask, why don't we -- I

          24   presume both sides want to make arguments about one thing or

09:42AM   25   another.




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 30 of 73 Page ID
                                      #:1882
                                                                                     4


           1        Why don't we go in terms of numerical order in terms of

           2   the way the issues are raised in a tentative, that way it would

           3   probably be easier.

           4                 MR. ZDORJESKI:   Your Honor.   This is Ron Zdrojeski,

09:43AM    5   Your Honor.    We're prepared to limit our arguments to just two

           6   matters in the Court's order.     And I recognize the Court has

           7   already spent a lot of time on motions this morning.

           8        So, it might actually be easier, Your Honor, if you allow

           9   us to address those two things than go through your whole

09:43AM   10   order.

          11                 THE COURT:   In that case, what are the two issues?

          12                 MR. ZDORJESKI:   Ian, do you want to pick it up?

          13                 MR. SHELTON:   Yes, Your Honor.   Ian Shelton on

          14   behalf of the defendant Boohoo entities.

09:43AM   15        Boohoo would like to provide oral argument regarding

          16   whether to strike the nationwide class allegations under Mazza

          17   and we would like to stand on the arguments in our briefing as

          18   to the other issues.

          19        The reason we want to raise the Mazza issue, nationwide

09:43AM   20   class issue in oral argument is two reasons:

          21        First, in the Court's tentative order, you indicated that

          22   plaintiffs at the class certification stage might very well

          23   have a difficult time proceeding on a nationwide class basis.

          24        And this raises serious deficiency concerns to Boohoo who

09:44AM   25   does not possess unlimited resources and it is Boohoo's




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 31 of 73 Page ID
                                      #:1883
                                                                                     5


           1   position it would be way too burdensome to allow nationwide

           2   class discovery to proceed if the result of the Mazza choice of

           3   law analysis at the class certification stage is a foregone

           4   conclusion.

09:44AM    5        I mean, it's Boohoo's position that it is a foregone

           6   conclusion.    And we wanted to address the Court's ruling and

           7   ask for the Court to reconsider a few points related to a Mazza

           8   analysis.

           9        In the tentative ruling the Court stated I'm, quoting:          At

09:44AM   10   this point in time no one asserts any law other than

          11   California's applies in these cases.

          12        Boohoo respectfully disagrees with that characterization.

          13   You find Mazza at the pleading stage, Boohoo is invoking the

          14   principles stated in Mazza that each class members consumer

09:45AM   15   protection claims should be governed by the consumer protection

          16   laws of the jurisdiction in which the transaction took place.

          17        So for class representative Ms. Lee, for example, who is a

          18   California resident, Boohoo at this stage does not dispute she

          19   has standing to assert claims on behalf of the California

09:45AM   20   class, and named California class members, but Boohoo does

          21   dispute that she has standing and can assert claims under

          22   California law on behalf of acting class members who live in

          23   Texas or North Dakota or Alaska or any of the other 49 states

          24   where people might have bought clothing online from Boohoo.

09:45AM   25                 THE COURT:   Let me stop counsel.   I understand your




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 32 of 73 Page ID
                                      #:1884
                                                                                    6


           1   argument, but it's like a chicken or egg problem at this point.

           2   I mean, but before I get to that, let me ask plaintiff's

           3   counsel a quick question.     Are the plaintiffs going to be

           4   seeking a nationwide class based upon California law?

09:46AM    5               MR. IBRAHIM:    Good morning, Your Honor.     This is

           6   Ahmed Ibrahim on behalf of plaintiffs.

           7        I will be handling this part of the argument.

           8        To answer Your Honor's question, at this point in time our

           9   position is that we would be pursuing a nationwide class

09:46AM   10   whereby we would ask -- we would be asking the Court to apply

          11   California law across the entire class.

          12               THE COURT:   All right.    Okay, so that answers that

          13   question.

          14        So let me indicate to the defense that the problem I have

09:46AM   15   with your arguments at this point in time is just simply that

          16   you are trying to raise something that would be normally be

          17   raised in a motion in opposition of a nationwide class.

          18        But you are not -- what you have in front of me is a

          19   motion to dismiss, so procedurally, it's weird that you want me

09:47AM   20   to do something which normally would be argued at a different

          21   point in time.

          22               MR. SHELTON:    Yes, Your Honor.    This is Ian Shelton.

          23   If I could briefly respond to the Court's concerns.

          24        As far as addressing Mazza at the pleading stage, Boohoo

09:47AM   25   has cited many cases including six of which involved California




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 33 of 73 Page ID
                                      #:1885
                                                                                     7


           1   defendants where the conduct of issue the defendant allegedly

           2   engaged in that conduct in California.

           3        We have cited cases where the Court at the pleading stage

           4   did decide this issue, and said, look, it would be inefficient

09:47AM    5   and burdensome to force a defendant to engage in nationwide

           6   class discovery, even assuming its a California defendant

           7   because we all know that in the end the laws of the 50 states

           8   are going to have to apply.

           9        The Court identified --

09:47AM   10              THE COURT:    Let me stop, though.     But sometimes what

          11   happens, the way that it's applied is what I think you are

          12   trying to argue is that perhaps the Court decide the issue of

          13   differences in the applicable law before allowing nationwide

          14   discovery on other issues.

09:48AM   15        I think maybe that is what you are asking, because I mean

          16   again sometimes what happens is that at this stage the

          17   applicable law in this area has been discussed on a number of

          18   cases, so therefore, one could say that it's often said for

          19   example, that Washington state, their law, insofar as these

09:48AM   20   types of actions are concerned is very similar to California's

          21   law, so therefore, one could say you could maybe not have a

          22   nationwide class but you could have a class where the laws are

          23   actually similar.    So therefore, you would have subclasses.        So

          24   you would have class -- you wouldn't really have a nationwide

09:49AM   25   class but you have subclasses insofar as particular states are




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 34 of 73 Page ID
                                      #:1886
                                                                                      8


           1   concerned because those laws are so sufficiently similar that

           2   we don't need to differentiate.

           3           For example, I know that the law in Virginia is very

           4   different than the law in California, so therefore, you

09:49AM    5   couldn't have a nationwide class that attempts to apply

           6   California law to Virginia purchasers.

           7           But in the end, that doesn't necessarily mean you don't

           8   have a multi-state litigation.     It just simply means that you

           9   recognize for choice of law purposes that you can't have a

09:49AM   10   nationwide class.

          11           But that doesn't mean that they can't attempt to proceed

          12   in some fashion along those lines.

          13                MR. SHELTON:   Your Honor, two points on that.      One

          14   relates to standing based on the Carpenter versus PetSmart

09:49AM   15   case.    Unless they have class representatives that live in

          16   Washington or Virginia, they can't assert subclasses based on

          17   the laws of those states.     And just identifying one case as an

          18   example, the Court sort of identified two reasons for not

          19   wanting to pull the trigger now.

09:50AM   20           The Court said, one, we have California conduct allegedly.

          21   Two, we have California class reps.

          22           As to the California conduct, Mazza was a California

          23   defendant, six other cases are California defendants Shepler,

          24   Davidson, Grandfield, Frengo, Beache, and as to the California

09:50AM   25   class rep issue, the Court focused on this included in the




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 35 of 73 Page ID
                                      #:1887
                                                                                     9


           1   footnotes that we have a California class rep.

           2        Respectfully, Your Honor, that would not change the Mazza

           3   analysis, the identity of the class rep.       We don't dispute for

           4   pleading purposes that this class rep can assert a claims on

09:50AM    5   behalf of at California class.

           6        But when you go through the Mazza analysis, the Court, if

           7   you look at that, they didn't look at the class reps

           8   citizenship, they looked at the citizenship of the unnamed

           9   class members, and said the interest of Texas and Georgia and

09:51AM   10   all of the 49 states outweigh any interest even though the

          11   defendant in that case was a California defendant, and even

          12   though the Court said in the same decision that California

          13   would have a sufficient constitutional conduct that

          14   theoretically allow application of California law.        The Court

09:51AM   15   still said each state law should apply.

          16        So in Brandon Bags, another case we cite, that was both

          17   the California class rep and a California company.        The Court

          18   still dismissed a nationwide class at the pleading stage under

          19   Mazza, so that is the basis about why we would ask the Court to

09:51AM   20   consider moving this issue forward, because we think it would

          21   substantially streamline the case and allow us to litigate a

          22   manageable class that is actually supported by the law.

          23              THE REPORTER:     Who was speaking?

          24              THE COURT:    That was Mr. Shelton.

09:51AM   25        Let me indicate to counsel, when you speak you should




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 36 of 73 Page ID
                                      #:1888
                                                                                    10


           1   identify yourselves.

           2        Let me hear response from the plaintiff's counsel.

           3              MR. IBRAHIM:    Good morning, Your Honor.      I am Ahmed

           4   Ibrahim for plaintiffs.

09:52AM    5        Your Honor, a number of points I want to make here.

           6        First of all, we believe that Your Honor really was spot

           7   with the tentative ruling.     The mode of analysis that the

           8   defendants are proposing is simply not the one that applies to

           9   the case before the Court.

09:52AM   10        What we have, Your Honor, is California plaintiffs suing

          11   in our view California companies, where you have conduct of the

          12   defendants that is substantially based in California,

          13   especially as it relates to the marketing that forms the basis

          14   for the alleged wrongdoing.

09:52AM   15        And while the defendants want to focus their analysis on

          16   Mazza, that is really not the correct mode of analysis that

          17   should be applied.

          18        We don't understand why the defendants have skipped the

          19   analysis and the extraterritoriality analysis from Moral Ex

09:53AM   20   Mortgage case and the Henry Clorax.      So what we're proposing

          21   here is not an out of state plaintiffs bringing a case here in

          22   California where the defendant then presents to the Court a

          23   right choice of law analysis as Your Honor performed in the

          24   Shepler case.   The Shpeler case you had an Illinois resident

09:53AM   25   bringing a case here in California, and the Court made it a




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 37 of 73 Page ID
                                      #:1889
                                                                                    11


           1   point to say that this is not Mazza situation because you have

           2   a plaintiff who is seeking to represent a nationwide class

           3   applying California law.

           4        So the choice of law analysis is not properly before the

09:54AM    5   Court, Your Honor.

           6        Secondly, let's talk about the PetSmart case.         If you look

           7   at -- I'm referring to the Carpenter versus PetSmart, same

           8   decision from the Court there.     I'm looking at page 21 of our

           9   opposition brief Docket Number 28.

09:54AM   10        The defendants are relying on Carpenter versus PetSmart is

          11   misplaced because the plaintiff there conceded that he was not

          12   attempting to apply California law to the entire nationwide

          13   class.    That is different from in re Clorox cases, and the

          14   instant case.   So Your Honor, that is the beginning and the end

09:54AM   15   of the analysis.

          16        And as far as nationwide discovery, well, our position is

          17   that their concerns are significantly overstated.        Let's

          18   remember that the defendants here, they are an online only

          19   business, so what they display on their websites here in the

09:55AM   20   United States, it's going to be the same website across all 50

          21   states.

          22        So all of our discovery requests pertaining to what folks

          23   in California saw is going to be the same thing that folks in

          24   Kansas and North Dakota and all of these other states saw.

09:55AM   25        So, the discovery whether it's a California only




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 38 of 73 Page ID
                                      #:1890
                                                                                    12


           1   discovery, versus nationwide discovery is not going to look all

           2   that different.

           3        The only area where it might be a little bit different is

           4   when we start talking about nationwide sales, and that is not

09:55AM    5   going to impose a heavy burden on the defendants.

           6        They are presumably, like all large companies, they have

           7   online software systems and they keep records of all of their

           8   sales, so it's just a question of changing the filter on the

           9   report that they are asking to be run, and have it run all 50

09:56AM   10   states as opposed to just California.

          11        So, Your Honor, for all of those reasons, we respectfully

          12   believe that Your Honor's decision in the tentative was the

          13   correct one, and that there is no reason to change it.

          14                 THE COURT:   All right.

09:56AM   15                 MR. SHELTON:   If I may briefly respond?    Your Honor,

          16   this is Ian Shelton.

          17        Counsel identified one fact that he said makes a

          18   difference.    That even though they are asserting class action

          19   claims on behalf of Alaska, Texas purchasers that the fact that

09:56AM   20   they found a California class representative, makes the

          21   difference in the Mazza analysis about when to apply it.

          22   Respectfully, Your Honor, that is a factual distinction that

          23   has no legal significance here.

          24        Because that California class representative is not going

09:57AM   25   to be able to assert claims on behalf of the Alaska purchaser




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 39 of 73 Page ID
                                      #:1891
                                                                                    13


           1   because those claims will be governed by Alaska law, and a

           2   Alaska class rep.    This also relates to another point.

           3              THE COURT:    Let me stop counsel.     I understand your

           4   point, but again, it's just a question of timing.        I might very

09:57AM    5   well agree with you, you know, at the time of the class motion

           6   motion for class certification, but what you are asking me to

           7   do now is to strike, and I don't see a basis for striking now.

           8        Let me also indicate to both sides this point.

           9        Once we get this motion to strike and dismiss out of the

09:57AM   10   way, the only thing that I will schedule next is the date to

          11   hear the motion for class certification, and all of the stuff

          12   you are talking about now will be coming into play in that

          13   motion for class certification.

          14        In the end, I might agree with the defense that I'm not

09:58AM   15   going to allow a nationwide class or I might agree with the

          16   plaintiffs that I am going to allow a nationwide class, but I

          17   will define the scope of the case going forward at that point

          18   in time.

          19        I will not allow discovery on merits issues prior to

09:58AM   20   hearing that motion.

          21        I will limit the discovery solely to the issue of class

          22   certification and the things that normally arise in that

          23   regard.

          24        So I think the defense concern about having to engage in

09:58AM   25   substantial liability discovery doesn't really come into play.




                                   UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 40 of 73 Page ID
                                      #:1892
                                                                                    14


           1        So, with that said, what else do people want to argue?

           2               MR. SHELTON:   Your Honor, this is Ian Shelton.

           3        We respectfully disagree with the other conclusions in the

           4   tentative, given the amount of time we will just stand on our

09:59AM    5   papers as to the other arguments.

           6        The second thing we were ready to discuss is the scope of

           7   jurisdictional discovery related to personal jurisdiction, and

           8   to set a supplemental briefing schedule on that issue.

           9        Your Honor, we would also like to set a unified responsive

09:59AM   10   pleading deadline, given there is this issue hanging on as to

          11   one defendant and given the volume of the allegations in the

          12   complaint, we would like to file one answer after the Court --

          13   for all of the defendants -- after the Court rules on the

          14   personal jurisdiction objection, if possible.

09:59AM   15               THE COURT:   Let me hear from the plaintiff's

          16   counsel.   Do you have any objection to that?

          17               MR. IBRAHIM:   No, Your Honor, we don't have any

          18   objection to that.

          19               THE COURT:   Why don't I propose this:      Why don't you

09:59AM   20   talk about dates and stuff like that and see if you can reach

          21   an agreement on all of this stuff.

          22        In other words, why don't you agree to talk about

          23   scheduling as to all of the things up until the point in time,

          24   but including a hearing date for the motion for class

10:00AM   25   certification, but everything prior to that including this




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 41 of 73 Page ID
                                      #:1893
                                                                                    15


           1   issue in regards to personal jurisdiction discovery and all of

           2   that other stuff, why don't you see if you can agree on all of

           3   those things.

           4        And what I will do is give you maybe ten days or something

10:00AM    5   like that to see if you can reach an agreement and give me a

           6   report then we will talk about scheduling at that point.

           7        So, what I would propose to do is to have you come back on

           8   the 30th do November, and you, by the 25th of November, give me

           9   a status report in regards to scheduling dates, okay?

10:00AM   10               MR. IBRAHIM:   Thank you, Your Honor.

          11               MR. SHELTON:   Your Honor, my co-counsel messaged me

          12   while the Court was talking and there is something I haven't

          13   thought about, so we will discuss this issue a unified response

          14   is proper with counsel as well.

10:01AM   15               THE COURT:   All of that stuff.     What also do people

          16   want to argue insofar as the Court's motion to motion to

          17   dismiss or motion to strike.     Anything?

          18               MR. SHELTON:   Your Honor, I think for the defendants

          19   we have have concluded the arguments.      We thank the Court for

10:01AM   20   its time.

          21               MR. IBRAHIM:   Plaintiffs, Your Honor, we agree with

          22   the Court's tentative ruling.     We believe it should be entered.

          23               THE COURT:   I will make my tentative my final as

          24   further discussed on the record.

10:01AM   25        And I will just simply issue just a short minute order




                                  UNITED STATES DISTRICT COURT
     Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 42 of 73 Page ID
                                      #:1894
                                                                                    16


           1   indicating that for reasons stated in the tentative and at the

           2   hearing, the Court denies the motions, but will permit the

           3   further discovery in regards to issue of personal jurisdiction.

           4   Okay?

10:01AM    5                MR. IBRAHIM:    Thank you.

           6                MR. SHELTON:    Thank you.

           7                MR. ZDORJESKI:   Thank you.

           8                MR. ALMADANI:    I'm looking at my calendar here and

           9   I'm scheduled for a scheduling conference in person with Judge

10:02AM   10   Carter on November 30th at 8:30 a.m.

          11           Is it possible that perhaps we can do this maybe later in

          12   the day on November 30th as opposed to 8:30?

          13                THE COURT:   Why don't I put it down for, let's say,

          14   10 o'clock, because it's going to be telephonic, and I presume

10:02AM   15   that Judge Carter, you are going to do an in-person, in other

          16   words you are going to appear in his courtroom on the 30th?

          17                MR. ALMADANI:    That is what the order says.

          18                THE COURT:   Once you leave that, you can just make a

          19   telephonic appearance in front of me, that is not going to be a

10:02AM   20   a problem.

          21                MR. ALMADANI:    Exactly.    Thank you.

          22                THE COURT:   Why don't I schedule you for 10 o'clock.

          23   If there is a problem, let me clerk know.

          24                MR. ALMADANI:    Thank you, Your Honor.

10:02AM   25                MR. SHELTON:    Thank you, Your Honor.




                                   UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 43 of 73 Page ID
                                 #:1895
                                                                               17


     1               THE COURT:    Thank you.     Everybody, have a very nice

     2   day.

     3                (The proceedings concluded at 10:02 a.m.)

     4                                    * * *

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 44 of 73 Page ID
                                 #:1896
                                                                               18


     1                     CERTIFICATE OF OFFICIAL REPORTER

     2

     3   COUNTY OF LOS ANGELES      )
                                    )
     4   STATE OF CALIFORNIA        )

     5

     6               I, TERRI A. HOURIGAN, Federal Official Realtime

     7   Court Reporter, in and for the United States District Court for

     8   the Central District of California, do hereby certify that

     9   pursuant to Section 753, Title 28, United States Code that the

    10   foregoing is a true and correct transcript of the

    11   stenographically reported proceedings held in the

    12   above-entitled matter and that the transcript page format is in

    13   conformance with the regulations of the judicial conference of

    14   the United States.

    15

    16   Date:   **DATE

    17

    18

    19                                  /s/ TERRI A. HOURIGAN

    20                          TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                    Federal Official Court Reporter
    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 45 of 73 Page ID
                                 #:1897
                                                                          1


             /              95814 [1] - 2:15         7:17                        Boulevard [1] - 2:6        change [2] - 9:2,
                                                      application [1] - 9:14     Brandon [1] - 9:16       12:13
  /s [1] - 18:19                      A               applied [2] - 7:11,        brief [1] - 11:9           changing [1] - 12:8
                                                     10:17                       briefing [2] - 4:17,       characterization [1]
             1              a.m [2] - 16:10, 17:3     applies [2] - 5:11,       14:8                      - 5:12
                            A.M [2] - 1:13, 3:2      10:8                        briefly [2] - 6:23,        chicken [1] - 6:1
  10 [2] - 16:14, 16:22     able [1] - 12:25          apply [6] - 6:10, 7:8,    12:15                       choice [4] - 5:2, 8:9,
  10036 [1] - 2:11          above-entitled [1] -     8:5, 9:15, 11:12,           bringing [2] - 10:21,    10:23, 11:4
  10:02 [1] - 17:3         18:12                     12:21                      10:25                       cite [1] - 9:16
  1114 [1] - 2:11           acting [1] - 5:22         applying [1] - 11:3        burden [1] - 12:5          cited [2] - 6:25, 7:3
  14742 [1] - 2:6           action [1] - 12:18        area [2] - 7:17, 12:3      burdensome [2] -           citizenship [2] - 9:8
  16 [2] - 1:13, 3:1        actions [1] - 7:20        argue [4] - 3:15,         5:1, 7:5                    claims [7] - 5:15,
  1750 [1] - 2:14           address [2] - 4:9, 5:6   7:12, 14:1, 15:16           business [1] - 11:19     5:19, 5:21, 9:4, 12:19,
                            addressing [3] -          argued [1] - 6:20          BY [3] - 2:4, 2:10,      12:25, 13:1
             2             3:21, 3:22, 6:24           argument [4] - 4:15,      2:13                        class [48] - 4:16,
                            agree [6] - 13:5,        4:20, 6:1, 6:7                                       4:20, 4:22, 4:23, 5:2,
  20-3332-GW [1] - 1:7     13:14, 13:15, 14:22,       arguments [7] -                      C              5:3, 5:14, 5:17, 5:20,
  2020 [2] - 1:13, 3:1     15:2, 15:21               3:13, 3:24, 4:5, 4:17,                               5:22, 6:4, 6:9, 6:11,
  21 [1] - 11:8             agreement [2] -          6:15, 14:5, 15:19           calendar [1] - 16:8      6:17, 7:6, 7:22, 7:24,
  213 [1] - 1:23           14:21, 15:5                arise [1] - 13:22          CALIFORNIA [5] -         7:25, 8:5, 8:10, 8:15,
  25th [1] - 15:8           Ahmed [3] - 3:20,         assert [5] - 5:19,        1:2, 1:14, 1:22, 3:1,     8:21, 8:25, 9:1, 9:3,
  28 [2] - 11:9, 18:9      6:6, 10:3                 5:21, 8:16, 9:4, 12:25     18:4                      9:4, 9:5, 9:7, 9:9,
                            AHMED [1] - 2:5           asserting [1] - 12:18      California [39] - 2:6,   9:17, 9:18, 9:22, 11:2,
             3              al [1] - 1:8              asserts [1] - 5:10        2:15, 5:18, 5:19, 5:20,   11:13, 12:18, 12:20,
                            Alaska [5] - 5:23,        assuming [1] - 7:6        5:22, 6:4, 6:11, 6:25,    12:24, 13:2, 13:5,
  30th [4] - 15:8,         12:19, 12:25, 13:1,        attempt [1] - 8:11        7:2, 7:6, 8:4, 8:6,       13:6, 13:11, 13:13,
 16:10, 16:12, 16:16       13:2                       attempting [1] -          8:20, 8:21, 8:22, 8:23,   13:15, 13:16, 13:21,
  350 [1] - 1:22            allegations [2] -        11:12                      8:24, 9:1, 9:5, 9:11,     14:24
  3838 [2] - 1:21, 18:20   4:16, 14:11                attempts [1] - 8:5        9:12, 9:14, 9:17,           clerk [1] - 16:23
                            alleged [1] - 10:14       attorney [1] - 3:12       10:10, 10:11, 10:12,        Clorax [1] - 10:20
             4              allegedly [2] - 7:1,      Attorney [2] - 2:10,      10:22, 10:25, 11:3,         Clorox [1] - 11:13
                           8:20                      2:14                       11:12, 11:23, 11:25,        clothing [1] - 5:24
  40th [1] - 2:11           allow [8] - 3:13, 4:8,                              12:10, 12:20, 12:24,        co [2] - 3:20, 15:11
                                                      attorneys [1] - 3:15
  410 [1] - 2:6            5:1, 9:14, 9:21, 13:15,                              18:8                        co-counsel [2] -
                                                      Attorneys [1] - 2:5
  4311 [1] - 1:22          13:16, 13:19                                          California's [2] -       3:20, 15:11
                                                      Avenue [1] - 2:11
  49 [2] - 5:23, 9:10       allowing [1] - 7:13                                 5:11, 7:20                  Code [1] - 18:9
                            Almadani [2] - 3:10,                                 Capitol [1] - 2:14         coming [1] - 13:12
                                                                B
             5             3:19                                                  Carpenter [3] - 8:14,      companies [2] -
                            ALMADANI [7] - 2:4,       Bags [1] - 9:16           11:7, 11:10               10:11, 12:6
  50 [3] - 7:7, 11:20,     2:4, 3:18, 16:8, 16:17,                               Carter [2] - 16:10,        company [1] - 9:17
                                                      based [4] - 6:4, 8:14,
 12:9                      16:21, 16:24                                         16:15                       complaint [1] - 14:12
                                                     8:16, 10:12
  500 [1] - 2:14            Almadani's [1] - 3:11                                case [15] - 4:11,
                                                      basis [4] - 4:23, 9:19,                               conceded [1] - 11:11
                            amount [1] - 14:4        10:13, 13:7                8:15, 8:17, 9:11, 9:16,     concern [1] - 13:24
             6              analysis [13] - 5:3,      Beach [1] - 2:6           9:21, 10:9, 10:20,          concerned [2] - 7:20,
                           5:8, 9:3, 9:6, 10:7,       Beache [1] - 8:24         10:21, 10:24, 10:25,      8:1
  6th [1] - 2:11                                                                11:6, 11:14, 13:17
                           10:15, 10:16, 10:19,       beginning [1] - 11:14                                 concerns [3] - 4:24,
                           10:23, 11:4, 11:15,        behalf [7] - 4:14,         Case [1] - 1:7           6:23, 11:17
             7             12:21                     5:19, 5:22, 6:6, 9:5,       cases [8] - 3:9, 3:16,     concluded [2] -
                            ANGELES [4] - 1:14,      12:19, 12:25               5:11, 6:25, 7:3, 7:18,    15:19, 17:3
  753 [1] - 18:9                                                                8:23, 11:13
                           1:22, 3:1, 18:3            bit [1] - 12:3                                        conclusion [2] - 5:4,
                            answer [2] - 6:8,         Boohoo [9] - 4:14,         CCRR [1] - 1:21          5:6
             8             14:12                     4:15, 4:24, 5:12, 5:13,     Central [1] - 18:8         conclusions [1] -
                            answers [1] - 6:12       5:18, 5:20, 5:24, 6:24      CENTRAL [1] - 1:2        14:3
  894-2849 [1] - 1:23
                            appear [2] - 3:11,        Boohoo's [2] - 4:25,       certain [1] - 3:21         conduct [6] - 7:1,
  8:30 [4] - 1:13, 3:2,
                           16:16                     5:5                         CERTIFICATE [1] -        7:2, 8:20, 8:22, 9:13,
 16:10, 16:12
                            appearance [1] -          BooHoo.com [1] -          18:1                      10:11
                           16:19                     3:7                         certification [7] -        conference [2] -
             9              APPEARANCES [1] -                                   4:22, 5:3, 13:6, 13:11,   16:9, 18:13
                                                      BOOHOO.COM [2] -
  90012 [1] - 1:22         2:1                       1:8, 2:8                   13:13, 13:22, 14:25         conformance [1] -
  90638 [1] - 2:6           applicable [2] - 7:13,    bought [1] - 5:24          certify [1] - 18:8       18:13




                                    UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 46 of 73 Page ID
                                 #:1898
                                                                          2

  consider [1] - 9:20       Defendants [1] - 1:9        especially [1] - 10:13     hear [3] - 10:2,          indicating [1] - 16:1
  constitutional [1] -      defendants [11] -           et [1] - 1:8              13:11, 14:15               inefficient [1] - 7:4
 9:13                      7:1, 8:23, 10:8, 10:12,      EVERSHEDS [2] -            hearing [3] - 13:20,      insofar [3] - 7:19,
  consumer [2] - 5:14,     10:15, 10:18, 11:10,       2:9, 2:13                   14:24, 16:2               7:25, 15:16
 5:15                      11:18, 12:5, 14:13,          Ex [1] - 10:19             heavy [1] - 12:5          instant [1] - 11:14
  correct [3] - 10:16,     15:18                        exactly [1] - 16:21        held [1] - 18:11          interest [2] - 9:9,
 12:13, 18:10               defense [4] - 3:9,          example [4] - 5:17,        Henry [1] - 10:20        9:10
  counsel [10] - 3:20,     6:14, 13:14, 13:24         7:19, 8:3, 8:18              hereby [1] - 18:8         invoking [1] - 5:13
 5:25, 6:3, 9:25, 10:2,     deficiency [1] - 4:24       extraterritoriality [1]    Hilton [1] - 3:6          involved [1] - 6:25
 12:17, 13:3, 14:16,        define [1] - 13:17        - 10:19                      Honor [29] - 3:12,        issue [14] - 4:19,
 15:11, 15:14               denies [1] - 16:2                                     3:18, 4:4, 4:5, 4:8,      4:20, 7:1, 7:4, 7:12,
  COUNSEL [1] - 2:1         difference [2] -                      F               4:13, 6:5, 6:22, 8:13,    8:25, 9:20, 13:21,
  COUNTY [1] - 18:3        12:18, 12:21                                           9:2, 10:3, 10:5, 10:6,    14:8, 14:10, 15:1,
  COURT [21] - 1:1,         differences [1] - 7:13     fact [2] - 12:17,          10:10, 10:23, 11:5,       15:13, 15:25, 16:3
 1:21, 3:6, 3:14, 3:16,     different [5] - 6:20,     12:19                       11:14, 12:11, 12:15,       issues [7] - 3:20,
 3:23, 4:11, 5:25, 6:12,   8:4, 11:13, 12:2, 12:3      factual [1] - 12:22        12:22, 14:2, 14:9,        3:21, 4:2, 4:11, 4:18,
 7:10, 9:24, 12:14,         differentiate [1] - 8:2    far [2] - 6:24, 11:16      14:17, 15:10, 15:11,      7:14, 13:19
 13:3, 14:15, 14:19,        difficult [1] - 4:23       FARIH [1] - 1:5            15:18, 15:21, 16:24,
 15:15, 15:23, 16:13,       disagree [1] - 14:3        fashion [1] - 8:12         16:25                                 J
 16:18, 16:22, 17:1         disagrees [1] - 5:12       Federal [2] - 18:6,         Honor's [2] - 6:8,
  Court [31] - 3:11,        discovery [14] - 5:2,     18:20                       12:12                      jaded [1] - 3:15
 3:13, 3:21, 4:6, 5:7,     7:6, 7:14, 11:16,           FEDERAL [1] - 1:21          HONORABLE [1] -           Judge [2] - 16:9,
 5:9, 6:10, 7:3, 7:9,      11:22, 11:25, 12:1,         few [1] - 5:7              1:3                       16:15
 7:12, 8:18, 8:20, 8:25,   13:19, 13:21, 13:25,        file [1] - 14:12            hopeful [1] - 3:12        JUDGE [1] - 1:3
 9:6, 9:12, 9:14, 9:17,    14:7, 15:1, 16:3            filter [1] - 12:8           HOURIGAN [4] -            judicial [1] - 18:13
 9:19, 10:9, 10:22,         discuss [2] - 14:6,        final [1] - 15:23          1:21, 18:6, 18:19,         jurisdiction [5] -
 10:25, 11:5, 11:8,        15:13                       first [2] - 4:21, 10:6     18:20                     5:16, 14:7, 14:14,
 14:12, 14:13, 15:12,       discussed [2] - 7:17,      FIRST [1] - 1:22                                     15:1, 16:3
 15:19, 16:2, 18:7,        15:24                       Floor [1] - 2:11                       I              jurisdictional [1] -
 18:20                      DISMISS [1] - 1:12         focus [1] - 10:15                                    14:7
  Court's [6] - 4:6,        dismiss [3] - 6:19,        focused [1] - 8:25          IAN [1] - 2:13
 4:21, 5:6, 6:23, 15:16,   13:9, 15:17                 folks [2] - 11:22,          Ian [6] - 3:10, 4:12,               K
 15:22                      dismissed [1] - 9:18      11:23                       4:13, 6:22, 12:16,
  courtroom [1] -           display [1] - 11:19        footnotes [1] - 9:1        14:2                       Kansas [1] - 11:24
 16:16                      dispute [3] - 5:18,        FOR [2] - 2:3, 2:8          IanShelton@               keep [1] - 12:7
  CRR [1] - 18:20          5:21, 9:3                   force [1] - 7:5            eversheds [1] - 2:15       KHAN [1] - 1:5
  CSR [2] - 1:21, 18:20     distinction [1] -          foregoing [1] - 18:10       IanShelton@               Khan [1] - 3:7
  CV [1] - 1:7             12:22                       foregone [2] - 5:3,        eversheds-
                            DISTRICT [3] - 1:1,       5:5                         sutherland.com [1] -                 L
            D              1:2, 1:3                    format [1] - 18:12         2:15
                                                                                   Ibrahim [4] - 3:20,       large [1] - 12:6
                            District [2] - 18:7,       forms [1] - 10:13
  Dakota [2] - 5:23,                                                              3:22, 6:6, 10:4            LAW [1] - 2:4
                           18:8                        forward [2] - 9:20,
 11:24                      DIVISION [1] - 1:2                                     IBRAHIM [7] - 2:5,        law [21] - 5:3, 5:10,
                                                      13:17
  date [2] - 13:10,                                                               6:5, 10:3, 14:17,         5:22, 6:4, 6:11, 7:13,
                            Docket [1] - 11:9          Frengo [1] - 8:24
 14:24                                                                            15:10, 15:21, 16:5        7:17, 7:19, 7:21, 8:3,
                            down [1] - 16:13           front [2] - 6:18, 16:19
  Date [1] - 18:16                                                                 identified [3] - 7:9,    8:4, 8:6, 8:9, 9:14,
  DATE [1] - 18:16                                                                8:18, 12:17               9:15, 9:22, 10:23,
  dates [2] - 14:20,
                                      E                          G                                          11:3, 11:4, 11:12,
                                                                                   identify [1] - 10:1
 15:9                       easier [2] - 4:3, 4:8                                  identifying [1] - 8:17   13:1
                                                       GEORGE [1] - 1:3
  Davidson [1] - 8:24       egg [1] - 6:1                                          identity [1] - 9:3        Law [3] - 2:5, 2:10,
                                                       Georgia [1] - 9:9
  days [1] - 15:4                                                                  Illinois [1] - 10:24     2:14
                            end [4] - 7:7, 8:7,        given [3] - 14:4,
  deadline [1] - 14:10     11:14, 13:14                                            impose [1] - 12:5         laws [5] - 5:16, 7:7,
                                                      14:10, 14:11
  decide [2] - 7:4, 7:12                                                           in-person [1] - 16:15    7:22, 8:1, 8:17
                            engage [2] - 7:5,          governed [2] - 5:15,
  decision [3] - 9:12,     13:24                                                   INC [2] - 1:8, 2:8        leave [1] - 16:18
                                                      13:1
 11:8, 12:12                engaged [1] - 7:2                                      included [1] - 8:25       Lee [2] - 3:7, 5:17
                                                       Grandfield [1] - 8:24
  defendant [9] - 4:14,     entered [1] - 15:22                                    including [3] - 6:25,     legal [1] - 12:23
 7:1, 7:5, 7:6, 8:23,       entire [2] - 6:11,                                    14:24, 14:25               liability [1] - 13:25
 9:11, 10:22, 14:11
                                                                 H                                           limit [2] - 4:5, 13:21
                           11:12                                                   indicate [3] - 6:14,
  DEFENDANT [1] -           entities [1] - 4:14        handling [1] - 6:7         9:25, 13:8                 lines [1] - 8:12
 2:8                        entitled [1] - 18:12       hanging [1] - 14:10         indicated [1] - 4:21      litigate [1] - 9:21




                                     UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 47 of 73 Page ID
                                 #:1899
                                                                          3

  litigation [1] - 8:8     15:10, 15:11, 15:18,       oOo [1] - 3:3             5:5, 6:9, 11:16             Realtime [1] - 18:6
  live [2] - 5:22, 8:15    15:21, 16:5, 16:6,         opposed [2] - 12:10,       possess [1] - 4:25         reason [2] - 4:19,
  LLP [2] - 2:9, 2:13      16:7, 16:8, 16:17,        16:12                       possible [2] - 14:14,     12:13
  look [5] - 7:4, 9:7,     16:21, 16:24, 16:25        opposition [2] -          16:11                       reasons [4] - 4:20,
 11:6, 12:1                 multi [1] - 8:8          6:17, 11:9                  prepared [1] - 4:5        8:18, 12:11, 16:1
  looked [1] - 9:8          multi-state [1] - 8:8     oral [2] - 4:15, 4:20      presents [1] - 10:22       recognize [2] - 4:6,
  looking [2] - 11:8,                                 order [6] - 4:1, 4:6,      presumably [1] -          8:9
 16:8                                 N              4:10, 4:21, 15:25,         12:6                        reconsider [1] - 5:7
  LOS [4] - 1:14, 1:22,                              16:17                       presume [2] - 3:24,        record [1] - 15:24
 3:1, 18:3                  named [1] - 5:20          outweigh [1] - 9:10       16:14                       records [1] - 12:7
                            NastyGal.com [1] -        overstated [1] -           Prettylittlething.         referring [1] - 11:7
                           3:8
           M                                         11:17                      Com [1] - 3:7               regard [1] - 13:23
                            nationwide [21] -                                    principles [1] - 5:14      regarding [1] - 4:15
  Mall [1] - 2:14          4:16, 4:19, 4:23, 5:1,               P                problem [4] - 6:1,         regards [3] - 15:1,
  manageable [1] -         6:4, 6:9, 6:17, 7:5,                                 6:14, 16:20, 16:23         15:9, 16:3
 9:22                      7:13, 7:22, 7:24, 8:5,     page [2] - 11:8,           procedurally [1] -         regulations [1] -
  marketing [1] - 10:13    8:10, 9:18, 11:2,         18:12                      6:19                       18:13
  matter [2] - 3:6,        11:12, 11:16, 12:1,        papers [2] - 3:11,         proceed [2] - 5:2,         related [2] - 5:7, 14:7
 18:12                     12:4, 13:15, 13:16        14:5                       8:11                        relates [3] - 8:14,
  matters [1] - 4:6         necessarily [1] - 8:7     part [1] - 6:7             proceeding [1] -          10:13, 13:2
  Mazza [14] - 4:16,        need [1] - 8:2            particular [1] - 7:25     4:23                        relying [1] - 11:10
 4:19, 5:2, 5:7, 5:13,      New [2] - 2:11            people [3] - 5:24,         proceedings [2] -          remember [1] - 11:18
 5:14, 6:24, 8:22, 9:2,     newer [1] - 3:12         14:1, 15:15                17:3, 18:11                 rep [6] - 8:25, 9:1,
 9:6, 9:19, 10:16, 11:1,    next [1] - 13:10          performed [1] -            progress [1] - 3:12       9:3, 9:4, 9:17, 13:2
 12:21                      nice [2] - 3:14, 17:1    10:23                       proper [1] - 15:14         report [3] - 12:9,
  mean [5] - 5:5, 6:2,      NO [2] - 1:21, 18:20      perhaps [2] - 7:12,        properly [1] - 11:4       15:6, 15:9
 7:15, 8:7, 8:11            normally [3] - 6:16,     16:11                       propose [2] - 14:19,       reported [1] - 18:11
  means [1] - 8:8          6:20, 13:22                permit [1] - 16:2         15:7                        REPORTER [3] -
  members [4] - 5:14,       North [2] - 5:23,         person [2] - 16:9,         proposing [2] - 10:8,     1:21, 9:23, 18:1
 5:20, 5:22, 9:9           11:24                     16:15                      10:20                       Reporter [2] - 18:7,
  merits [1] - 13:19        November [4] - 15:8,      personal [4] - 14:7,       protection [2] - 5:15     18:20
  messaged [1] -           16:10, 16:12              14:14, 15:1, 16:3           provide [1] - 4:15         REPORTER'S [1] -
 15:11                      NOVEMBER [2] -            pertaining [1] -           pull [1] - 8:19           1:12
  might [7] - 4:8, 4:22,   1:13, 3:1                 11:22                       purchaser [1] -            represent [2] - 3:19,
 5:24, 12:3, 13:4,          Number [1] - 11:9         PetSmart [4] - 8:14,      12:25                      11:2
 13:14, 13:15               number [3] - 3:20,       11:6, 11:7, 11:10           purchasers [2] - 8:6,      representative [3] -
  minute [1] - 15:25       7:17, 10:5                 pick [1] - 4:12           12:19                      5:17, 12:20, 12:24
  Mirada [1] - 2:6          numerical [1] - 4:1       place [1] - 5:16           purposes [2] - 8:9,        representatives [1] -
  misplaced [1] -                                     plaintiff [2] - 11:2,     9:4                        8:15
 11:11                                O              11:11                       pursuant [1] - 18:9        reps [2] - 8:21, 9:7
  mode [2] - 10:7,                                    Plaintiff [1] - 1:6        pursuing [1] - 6:9         requests [1] - 11:22
 10:16                      o'clock [2] - 16:14,      PLAINTIFF [1] - 2:3        put [1] - 16:13            resident [2] - 5:18,
  MONDAY [2] - 1:13,       16:22                      plaintiff's [3] - 6:2,                               10:24
 3:1                        objection [3] - 14:14,   10:2, 14:15
                           14:16, 14:18
                                                                                           Q                resources [1] - 4:25
  Moral [1] - 10:19                                   plaintiffs [10] - 3:16,                               respectfully [5] -
  morning [4] - 3:18,       OF [6] - 1:2, 1:12,      3:19, 4:22, 6:3, 6:6,       quick [1] - 6:3           5:12, 9:2, 12:11,
 4:7, 6:5, 10:3            2:1, 18:1, 18:3, 18:4     10:4, 10:10, 10:21,         quoting [1] - 5:9         12:22, 14:3
  Mortgage [1] - 10:20      Official [2] - 18:6,     13:16, 15:21                                           respond [2] - 6:23,
  motion [12] - 6:17,      18:20                      play [2] - 13:12,
                            OFFICIAL [2] - 1:21,
                                                                                           R               12:15
 6:19, 13:5, 13:6, 13:9,                             13:25                                                  response [2] - 10:2,
 13:11, 13:13, 13:20,      18:1                       pleading [6] - 5:13,       raise [2] - 4:19, 6:16    15:13
 14:24, 15:16, 15:17        often [1] - 7:18         6:24, 7:3, 9:4, 9:18,       raised [3] - 3:21, 4:2,    responsive [1] - 14:9
  MOTION [1] - 1:12         once [2] - 13:9,         14:10                      6:17                        result [1] - 5:2
  motions [2] - 4:7,       16:18                      point [12] - 5:10, 6:1,    raises [1] - 4:24          Ron [1] - 4:4
 16:2                       one [12] - 3:24, 5:10,   6:8, 6:15, 6:21, 11:1,      re [1] - 11:13             RONALD [1] - 2:10
  moving [1] - 9:20        7:18, 7:21, 8:13, 8:17,   13:2, 13:4, 13:8,           reach [2] - 14:20,         ronzdrojeski@
  MR [24] - 3:10, 3:18,    8:20, 10:8, 12:13,        13:17, 14:23, 15:6         15:5                       eversheds [1] - 2:12
 4:4, 4:12, 4:13, 6:5,     12:17, 14:11, 14:12        points [3] - 5:7, 8:13,    ready [1] - 14:6           ronzdrojeski@
 6:22, 8:13, 10:3,          online [3] - 5:24,       10:5                        really [4] - 7:24,        eversheds-
 12:15, 14:2, 14:17,       11:18, 12:7                position [4] - 5:1,       10:6, 10:16, 13:25




                                     UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 48 of 73 Page ID
                                 #:1900
                                                                          4

 sutherland.com [1] -        software [1] - 12:7       16:14, 16:19               8:14, 11:7, 11:10,
 2:12                        solely [1] - 13:21         ten [1] - 15:4            12:1
  ROOM [1] - 1:22            sometimes [2] -            tentative [9] - 4:2,       view [1] - 10:11
  RPR [1] - 18:20          7:10, 7:16                  4:21, 5:9, 10:7, 12:12,     Virginia [3] - 8:3, 8:6,
  rules [1] - 14:13          sort [1] - 8:18           14:4, 15:22, 15:23,        8:16
  ruling [4] - 5:6, 5:9,     speaking [1] - 9:23       16:1                        volume [1] - 14:11
 10:7, 15:22                 spent [1] - 4:7            terms [2] - 4:1            vs [1] - 1:7
  run [2] - 12:9             spot [1] - 10:6            TERRI [4] - 1:21,
                             stage [8] - 4:22, 5:3,    18:6, 18:19, 18:20                    W
            S              5:13, 5:18, 6:24, 7:3,       Texas [3] - 5:23, 9:9,
                           7:16, 9:18                  12:19                       Washington [2] -
  Sacramento [1] -           stand [2] - 4:17, 14:4     THE [22] - 2:3, 2:8,      7:19, 8:16
 2:15                        standing [3] - 5:19,      3:6, 3:14, 3:16, 3:23,      website [1] - 11:20
  sales [2] - 12:4, 12:8   5:21, 8:14                  4:11, 5:25, 6:12, 7:10,     websites [1] - 11:19
  saw [2] - 11:23,           start [1] - 12:4          9:23, 9:24, 12:14,          weird [1] - 6:19
 11:24                       STATE [1] - 18:4          13:3, 14:15, 14:19,         WEST [1] - 1:22
  schedule [3] - 13:10,      state [4] - 7:19, 8:8,    15:15, 15:23, 16:13,        WESTERN [1] - 1:2
 14:8, 16:22               9:15, 10:21                 16:18, 16:22, 17:1          whereby [1] - 6:10
  scheduled [1] - 16:9       STATES [1] - 1:1           theoretically [1] -        whole [1] - 4:9
  scheduling [4] -           states [8] - 5:23, 7:7,   9:14                        words [2] - 14:22,
 14:23, 15:6, 15:9,        7:25, 8:17, 9:10,            therefore [4] - 7:18,     16:16
 16:9                      11:21, 11:24, 12:10         7:21, 7:23, 8:4             wrongdoing [1] -
  scope [2] - 13:17,         States [4] - 11:20,        timing [1] - 13:4         10:14
 14:6                      18:7, 18:9, 18:14            Title [1] - 18:9           WU [1] - 1:3
  SCOTT [1] - 2:13           status [1] - 15:9          TO [1] - 1:12
  second [1] - 14:6          stenographically [1]       took [1] - 5:16                       Y
  secondly [1] - 11:6      - 18:11                      transaction [1] -
  Section [1] - 18:9         still [2] - 9:15, 9:18    5:16                         YASIN [1] - 2:4
  see [4] - 13:7, 14:20,     stop [3] - 5:25, 7:10,     transcript [2] -            Yasin [2] - 3:10, 3:18
 15:2, 15:5                13:3                        18:10, 18:12                 yma@lawalm.com
  seeking [2] - 6:4,         streamline [1] - 9:21      TRANSCRIPT [1] -          [1] - 2:7
 11:2                        STREET [1] - 1:22         1:12                         York [2] - 2:11
  serious [1] - 4:24         strike [4] - 4:16,         trigger [1] - 8:19          younger [1] - 3:15
  set [2] - 14:8, 14:9     13:7, 13:9, 15:17            true [1] - 18:10            yourselves [1] - 10:1
  SHELTON [11] -             striking [1] - 13:7        trying [2] - 6:16, 7:12
 2:13, 3:10, 4:13, 6:22,     stuff [5] - 13:11,         two [7] - 4:5, 4:9,                   Z
 8:13, 12:15, 14:2,        14:20, 14:21, 15:2,         4:11, 4:20, 8:13, 8:18,
 15:11, 15:18, 16:6,                                   8:21                        ZDORJESKI [3] -
                           15:15
 16:25                                                  types [1] - 7:20          4:4, 4:12, 16:7
                             subclasses [3] -
  Shelton [6] - 3:10,                                                              ZDROJESKI [1] -
                           7:23, 7:25, 8:16
                                                                                  2:10
 4:13, 6:22, 9:24,           substantial [1] -                    U
 12:16, 14:2                                                                       Zdrojeski [1] - 4:4
                           13:25
  Shelton's [1] - 3:13       substantially [2] -        U.S [1] - 1:3
  Shepler [2] - 8:23,      9:21, 10:12                  under [3] - 4:16,
 10:24                       sufficient [1] - 9:13     5:21, 9:18
  short [1] - 15:25          sufficiently [1] - 8:1     unified [2] - 14:9,
  Shpeler [1] - 10:24        suing [1] - 10:10         15:13
  sides [2] - 3:24, 13:8     Suite [2] - 2:6, 2:14      UNITED [1] - 1:1
  significance [1] -         supplemental [1] -         United [4] - 11:20,
 12:23                     14:8                        18:7, 18:9, 18:14
  significantly [1] -        supported [1] - 9:22       unless [1] - 8:15
 11:17                       SUTHERLAND [2] -           unlimited [1] - 4:25
  similar [3] - 7:20,      2:9, 2:13                    unnamed [1] - 9:8
 7:23, 8:1                   sutherland.com [2] -       up [2] - 4:12, 14:23
  simply [4] - 6:15,       2:12, 2:15                   US [1] - 2:13
 8:8, 10:8, 15:25            systems [1] - 12:7         USA [2] - 1:8, 2:8
  sit [1] - 3:13
  situation [1] - 11:1
                                       T                          V
  six [2] - 6:25, 8:23
  skipped [1] - 10:18       telephonic [2] -            versus [6] - 3:6, 3:7,




                                     UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 49 of 73 Page ID
                                 #:1901




         EXHIBIT 9
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 50 of 73 Page ID
                                 #:1902
                                                                                1


     1                        UNITED STATES DISTRICT COURT

     2             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3               HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

     4

     5   OLIVIA LEE,

     6                   Plaintiff,

     7        vs.                                     Case No. CV 20-4659-GW

     8   NASTYGAL.COM USA, INC.,

     9                 Defendants.
         _______________________________________/
    10

    11   HAYA HILTON,

    12                   Plaintiff,
                                                       Case No. CV 20-4658-GW
    13       vs.

    14   PRETTYLITTLETHING.COM USA, INC., et al

    15                 Defendant.
         _______________________________________/
    16
         FARIH KHAN,
    17
                         Plaintiff,
    18                                                  Case No CV 20-3332-GW

    19       vs.

    20   BOOHOO.COM USA, INC., et al,

    21                 Defendant.
         ________________________________________/
    22

    23                                     * * *

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 51 of 73 Page ID
                                 #:1903
                                                                               2


     1
                               REPORTER'S TRANSCRIPT OF
     2                             STATUS CONFERENCE
                               MONDAY, NOVEMBER 30, 2020
     3                                 8:30 A.M.
                               LOS ANGELES, CALIFORNIA
     4

     5

     6

     7

     8

     9

    10
             ________________________________________________________
    11
                        TERRI A. HOURIGAN, CSR NO. 3838, CCRR
    12                     FEDERAL OFFICIAL COURT REPORTER
                          350 WEST FIRST STREET, ROOM 4311
    13                      LOS ANGELES, CALIFORNIA 90012
                                   (213) 894-2849
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 52 of 73 Page ID
                                 #:1904
                                                                               3


     1                          APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4       AI LAW PLC
             BY: AHMED I. IBRAHIM
     5       Attorney at Law
             4343 Von Karman Avenue, Suite 250
     6       Newport Beach, California 92660
             aibrahim@ailawfirm.com
     7
             ALMADANI LAW
     8       BY: YASIN M. ALMADANI
             Attorney at Law
     9       14742 Beach Boulevard, Suite 410
             La Mirada, California 90638
    10       yma@lawalm.com

    11
         FOR THE DEFENDANT:
    12
             EVERSHEDS SUTHERLAND US LLP
    13       BY: RONALD W. ZDROJESKI
                 AMY R. ALBANESE
    14       Attorneys at Law
             1114 - 6th Avenue, 40th Floor
    15       New York, New York 10036
             ronzdrojeski@eversheds-sutherland.com
    16
             EVERSHEDS SUTHERLAND US LLP
    17       BY: IAN SCOTT SHELTON
             Attorney at Law
    18       500 Capitol Mall Suite 1750
             Sacramento, California 95814
    19       IanShelton@eversheds-sutherland.com

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 53 of 73 Page ID
                                 #:1905
                                                                                4


     1          LOS ANGELES, CALIFORNIA; MONDAY, NOVEMBER 30, 2020

     2                                  8:30 A.M.

     3                                      --oOo--

     4

     5

     6                 THE COURT:   Let me call the matters of Lee versus

     7   NastyGal, Hilton versus Prettylittlething, and Khan versus

     8   Boohoo.com.

     9         For the plaintiffs in this matter, we have?

    10                 MR. ALMADANI:    Good morning, Your Honor.    This is

    11   Yasin Almadani.    I'm representing plaintiffs, and with me is my

    12   co-counsel, Ahmed Ibrahim.

    13                 THE COURT:   Okay.    And for the defendants, we have?

    14                 MR. ZDROJESKI:   Ron Zdrojeski and I'm accompanied by

    15   Ian Shelton and Amy Albanese.

    16         Your Honor, Amy has proffered her motion to appear

    17   pro hac, and at the Court's convenience, I call your attention

    18   to that motion.

    19                 THE COURT:   That will be processed in the normal

    20   course.   I have no problem with her appearing if the

    21   application has already been filed.

    22         If there is a problem later on, we will address the

    23   problem later on.

    24         At this point in time, if she's filed it, it will be

    25   processed in the normal course.




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 54 of 73 Page ID
                                 #:1906
                                                                               5


     1         We are here for a status conference in this matter.

     2         Let me just ask for my own edification, is it Boohoo.com,

     3   is that how you pronounce it?

     4               MR. ZDROJESKI:     Yes.   Boohoo.

     5               MR. ALMADANI:     Yes.    This is Yasin Almadani.

     6               THE COURT:    All right.    Last time there was a motion

     7   to dismiss and the Court issued a tentative on this.

     8         The only question at that point in time that remained was

     9   in regards to whether or not there could be personal

    10   jurisdiction over the -- what I referred to as Boohoo Parent,

    11   in other words, a parent corporation.

    12         I indicated I would allow some discovery on that, and

    13   these are three separate cases, all of which have been brought

    14   as class actions seeking -- I guess, what could be referenced

    15   or characterized as nationwide relief; is that correct?

    16               MR. ALMADANI:     Your Honor, this is --

    17               MR. ZDROJESKI:     Your Honor, this is --

    18               THE COURT:    Let me stop.    You have to really

    19   identify yourselves when you speak.       Not only are you talking

    20   over each over, but we can't figure out who talked over each

    21   other.

    22         Let me ask the plaintiffs, have I summarized that

    23   particular aspect of the case correctly?

    24               MR. ALMADANI:     This is Yasin Almadani, Your Honor,

    25   yes, you have.




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 55 of 73 Page ID
                                 #:1907
                                                                               6


     1               THE COURT:    Okay.   Let me ask defense, the defense

     2   doesn't disagree?

     3               MR. ZDROJESKI:     This is Mr. Zdrojeski from the

     4   defense, no, Your Honor.

     5         Your Honor, the issue we have now before the Court

     6   concerns the timing, and we spoke of discovery that you

     7   suggested that plaintiffs should be allowed as well as the

     8   discovery associated with the proposed nationwide class.

     9         We have also asked, on behalf of the defendants, to

    10   consolidate the date on which an answer could be filed across

    11   all of the complaints.

    12         And finally, we also request any discovery on any issue

    13   that propounds defendant to proceed pursuant to a mutually

    14   agreeable protective order.

    15               THE COURT:    All right.    Addressing those things, I

    16   would characterize it slightly differently.

    17         At this point in time, what the Court will do is I will

    18   consolidate these three matters for all pretrial proceedings.

    19         We will make a determination later on if the case is

    20   eventually heading towards trial whether or not we will do a

    21   trial on all three cases or whether or not they will be

    22   separated for purposes of trial.

    23         But for pretrial proceedings, they will be consolidated,

    24   so that is the first thing I will order at this point in time.

    25         Then the next issue is in regards to the discovery, and I




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 56 of 73 Page ID
                                 #:1908
                                                                               7


     1   did look at and consider the parties' joint status report.

     2         You are agreeable in terms of some things, and not

     3   agreeable in terms of other things, but let me just describe

     4   how I will envision this case going forward and then you can

     5   meet again and see if you can resolve what remains in terms of

     6   your disagreements in this regard.

     7         At this point in time there are two issues for purposes of

     8   discovery.   The first one is discovery as to the personal

     9   jurisdiction over the Boohoo Parent.

    10         And the second issue is discovery in regards to the motion

    11   for class certification.

    12         It is my practice for class action situations not to

    13   schedule anything other than the hearing date for the motion

    14   for class certification.

    15         Obviously, if I certify the class, the case goes on

    16   differently than if I were to deny the motion for class cert,

    17   so those are two items for discovery at this point.

    18         What I will do is I will run the discovery on those two

    19   issues simultaneously, but otherwise, bifurcate or stay

    20   discovery to the extent possible on all of the other issues in

    21   the case.

    22         So, in other words, there will be initial discovery both

    23   for purposes of personal jurisdiction over Boohoo Parent, and

    24   also for purposes of the motion for class certification, but

    25   not discovery on other issues.




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 57 of 73 Page ID
                                 #:1909
                                                                               8


     1         Now, I understand that in some areas there may be overlap,

     2   and that is unfortunate, but that will occur.

     3         What I want you to do is talk about the situation now that

     4   you understand how the Court is allowing the cases to go

     5   forward and to see if you can resolve all of the issues in

     6   regards to discovery and anything else that would arise

     7   initially.

     8         Now, I do understand that the parties had some

     9   disagreement insofar as the number of interrogatories, requests

    10   for admissions, depositions, et cetera, et cetera, but again, I

    11   want you to meet and confer on that.

    12         To the extent that there is a disagreement, I will give

    13   you a date -- a status conference date, where you will present

    14   those issues to me, and I will resolve them.

    15         I want you to talk more seriously or in more detail about

    16   that, given what I have told you today.

    17         Now, also in regards to depositions are concerned, unless

    18   the parties agree otherwise, all depositions in this matter

    19   will be taken by video.

    20         And I do understand that maybe one side wants to have real

    21   live depositions, but frankly, in this age of coronavirus, I

    22   don't think that is advisable.

    23         So therefore, unless the parties agree otherwise, all

    24   depositions in this matter will be taken by video.

    25                MR. ZDROJESKI:    Your Honor, this is Ron Zdrojeski




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 58 of 73 Page ID
                                 #:1910
                                                                               9


     1   for the defendants.     I would like to be heard on that issue.

     2               THE COURT:    Sure.

     3               MR. ZDROJESKI:     Do you want me to discuss this with

     4   the plaintiffs first?

     5               THE COURT:    Why don't you discuss it with the

     6   plaintiffs first, unless you are going to say that the defense

     7   wants every single deposition to be done live.         I presume

     8   that --

     9               MR. ZDROJESKI:     No.   We are amenable to a single

    10   deposition, and our position is that the deposition should take

    11   place in the foreign country for a variety of reasons.

    12         I could expound further with the plaintiffs and bring it

    13   back to the Court, or I can discuss it with the Court at this

    14   point in time.

    15               THE COURT:    I will tell you what --

    16               MR. ZDROJESKI:     I do believe there are

    17   constitutional implications in this case, because we are

    18   dealing with an entity that has been an alien entity, it's not

    19   within the United States, it's in another country.         That

    20   country does not have these procedures.

    21         There is no such thing as a deposition under the

    22   jurisprudence of the United Kingdom.

    23         Indeed, the discovery obligations imposed privately

    24   against the United Kingdom is much different than those imposed

    25   on the United States.




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 59 of 73 Page ID
                                 #:1911
                                                                               10


     1         I think under these circumstances, there are

     2   constitutional implications with liability to represent my

     3   client in a situation where this is going to proceed virtually.

     4         I'm amenable to having my client available for a

     5   deposition.

     6         It is not unusual for Courts to acknowledge that foreign

     7   alien organizations are subject to different accommodations

     8   than ones that might be made for individuals that reside

     9   outside of a District or outside of the state in which the

    10   Court is held.

    11         But this is a significant issue, and you are doing it on

    12   top of a pandemic, and there is a stay-in-place order in that

    13   country right now.

    14         The ability to advise counsel and prepare this witness is

    15   severely limited.

    16                 THE COURT:   Well, let me put it this way, what you

    17   just said might be very impactful in a sense that you might not

    18   be able to do a live deposition in the foreign country.

    19                 MR. ZDROJESKI:   Well, Your Honor, we could do a live

    20   deposition once the stay-in-place order expires, at least

    21   presently, it is on the 4th or 5th.

    22                 THE COURT:   Let me just ask, when you are talking

    23   about the stay-in-place orders, are you talking about this

    24   Court's stay or are you talking about something else?

    25                 MR. ZDROJESKI:   We're talking about the government




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 60 of 73 Page ID
                                 #:1912
                                                                               11


     1   of the United Kingdom issued a stay-in-place order for its

     2   citizenry which requires people to stay in place.         We made a

     3   note of the order in our status report.

     4               THE COURT:    Yeah, that's the point.      In other words,

     5   there can be no live deposition until such time as that

     6   stay-in-place is lifted.

     7         So therefore, you know, the stay-in-place may last for

     8   months, and so therefore, there won't be any discovery for

     9   months in this particular situation.

    10         So, therefore, what can I say?

    11         And I suppose it would be interesting, and I'm going to

    12   allow you obviously to brief the issue, but I'm not going to

    13   rule right now.

    14         I do want you to discuss the issue with counsel first and

    15   see how much of the stuff you can agree on, and of the stuff

    16   you can't agree on, then I will tell you in a moment how we're

    17   going to try to resolve that.

    18         So what I will do is -- sorry, somebody else wants to

    19   speak?

    20               MR. ALMADANI:     I apologize, Your Honor.     This is

    21   Yasin Almadani for plaintiffs.

    22         I just have not put anything on the record, but we just

    23   want to say we agree with the Court.

    24         I have actually done multiple day live evidentiary

    25   hearings on Zoom just fine without a glitch, and we are




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 61 of 73 Page ID
                                 #:1913
                                                                               12


     1   scheduled for other depositions.

     2          Rule 30(b)(4) allows for that.      We will brief the issue

     3   for the Court, but we agree with the Court that discovery

     4   should move forward and we should be able to resolve this case

     5   expeditiously.

     6          But we will brief it for the Court, Your Honor.        Thank

     7   you.

     8                THE COURT:   All right.    Let me indicate to the

     9   defense counsel, I mean, if the matter goes to discovery, and

    10   discovery demonstrates that the defendant is not subject to

    11   this Court's personal jurisdiction, then it's out of the case

    12   entirely.

    13          But, conversely, however, the issue is really whether or

    14   not the Court can exercise personal jurisdiction over the

    15   Boohoo Parent.

    16          So again, it is sort of inconsistent, because obviously

    17   the Boohoo Parent is not going to be out of this lawsuit until

    18   such time that I make a determination one way or the other.

    19          So I will just throw that out there.

    20                MR. ZDROJESKI:    Your Honor, I agree with what Your

    21   Honor has said, but the Court hasn't also determined that the

    22   defendant is subject to the jurisdiction for the purpose of the

    23   discovery.

    24                THE COURT:   Yes, I do understand that.

    25                MR. ZDROJESKI:    Other Courts in that situation




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 62 of 73 Page ID
                                 #:1914
                                                                                13


     1   acknowledge the fact under those circumstances an alien

     2   defendant.

     3         So in my further counsel for the plaintiff, I appreciate

     4   that he has done Zoom hearings, I appreciate he has done

     5   depositions, but those were with Americans.

     6         They are not with foreigners.      They are not with foreign

     7   companies.   (Inaudible)

     8                THE COURT:    Let me stop both counsel.     Let me stop

     9   counsel.    Counsel, counsel, you are talking over me.

    10         Counsel, my reporter is not going to take down whatever it

    11   is you are saying as long as I'm talking, so don't even bother

    12   to try to talk over me.

    13         Again, I'm not resolving that issue at this point in time,

    14   it's going to be an interesting brief because it's going to

    15   have to be briefed unless the parties agree one way or the

    16   other, but I will take that in the normal course.

    17         This is what I want, I want the parties to discuss all of

    18   these discovery issues, et cetera, et cetera, and what I will

    19   do is I want you to discuss the matter and give me a joint

    20   document by the 17th of -- well, actually, make it the 14th of

    21   December.

    22         And, I want all of the areas that the parties are in

    23   agreement with, and you don't have to give me the details, all

    24   you need to do, for example, if you agree on the number of

    25   interrogatories or things of that sort, you just tell me that




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 63 of 73 Page ID
                                 #:1915
                                                                               14


     1   you have reached an agreement.

     2         But insofar as the items that you have not reached an

     3   agreement on, I want that to be included in the single joint

     4   document.

     5         And in the single joint document, I will allow the parties

     6   to litigate the issue, or at least to present the issue to me

     7   insofar as the issue as to whether or not the Court can force

     8   the Boohoo Parent to engage in video depositions that would be

     9   conducted here in this country, all right?

    10         And so you will give me that on the 14th.        I will put you

    11   back on calendar for the 21st, and I will give you my rulings

    12   on those items.

    13         When I indicate a joint document, that indicates that both

    14   sides have to put in there -- whatever they want to put in

    15   that single document, so therefore, there is no veto.

    16         Neither side can veto the other side's request to include

    17   certain materials.

    18         So it will be a single document with the positions of both

    19   sides, and I will resolve it, as I have indicated, on the 21st

    20   of December.

    21         Now, the only other thing that I was going to do today,

    22   but maybe I will put it over until December the 21st, is for

    23   the parties to tell me -- well, actually, I will tell you what,

    24   I will tell the parties what date I'm going to give you, unless

    25   you strongly disagree.




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 64 of 73 Page ID
                                 #:1916
                                                                               15


     1         The only other date I indicated would be the date for the

     2   Court's hearing the motion for class cert.

     3         At this point in time, I will propose to hear the motion

     4   for class cert on July the 1st, with the last brief being

     5   provided to the Court no later than June the 17th.

     6         Also, I want --

     7               MR. ALMADANI:     Your Honor, this is Yasin Almadani.

     8   The last brief, the Court indicated would be the reply brief?

     9               THE COURT:    That would be the reply brief, yes.

    10         Also, what I would do is, unless I agree with the defense

    11   in regards to the video deposition of the -- I guess

    12   representative from the Boohoo Parent, the hearing on the

    13   motion -- I guess, a renewed motion in regards to personal

    14   jurisdiction over that particular party would be heard on,

    15   let's say, I will put it down for the 1st of April with the

    16   last brief on that being filed by the 23rd of March.

    17               MR. ZDROJESKI:     This is Ron Zdrojeski for the

    18   defendants, Your Honor.

    19         I apologize to the Court, what did you schedule for

    20   July 1st, Your Honor?     Was that for the motion or was that for

    21   the hearing?

    22               THE COURT:    That is the hearing date for the motion

    23   for class cert.

    24               MR. ZDROJESKI:     Your Honor, do you want us to

    25   indicate vis a vis the timing now or do you want us to include




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 65 of 73 Page ID
                                 #:1917
                                                                               16


     1   that in the --

     2                THE COURT:   You can include it, but let me indicate

     3   this:    I mean, again, my problem that I have with a lot of

     4   parties in class certification situations, they want to do more

     5   discovery than is necessary for the Court to hear the motion

     6   for class certification.

     7           In other words, I don't have to have all of the liability

     8   issues, et cetera, right in front of me.

     9           Now, there might be some liability issues, but pretty much

    10   I don't need all of them.      I certainly don't need damages

    11   issues and things of that sort.

    12           So again, I only want the discovery that is necessary for

    13   the motion for class cert to be done.

    14           And again, you will talk about it, and if you have

    15   disagreements, you will present those disagreements to me on

    16   the 14th of December, and I will rule on them on the 21st of

    17   December, okay?

    18                MR. ZDROJESKI:    Your Honor, one more -- this is Ron

    19   Zdrojeski for the defendants.

    20           Technically, some of these answers in the case are due, I

    21   think -- we would respectfully request any answers to be due on

    22   the 14th of December.

    23                THE COURT:   Sorry, you also want to make the

    24   answer -- you want to file the answer by the 14th of December?

    25                MR. ZDROJESKI:    Correct, Your Honor.     I believe the




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 66 of 73 Page ID
                                 #:1918
                                                                               17


     1   plaintiff previously had offered that.

     2               THE COURT:    That is fine.    Let me ask plaintiff's

     3   counsel, there is no problem with that, is there?

     4               MR. ALMADANI:     There is not, Your Honor.     This is

     5   Yasin Almadani for plaintiffs.

     6               THE COURT:    Okay.

     7               MR. ALMADANI:     Your Honor, so there is not a problem

     8   with that, but just on a note, something that the Court stated

     9   about that popped out in my head, and we can brief it.

    10         In this type of a false advertising case, the case law

    11   that I have reviewed indicates that there are going to be

    12   certain -- there is going to be certain overlap with class

    13   certification damages.

    14         So in order for us to able to meet our burden, we are

    15   going to have to do some of that discovery.

    16         Like I said, I will provide you with the case law for the

    17   Court, so the Court is familiar with it, but I did want to sort

    18   of highlight that for the Court.

    19               THE COURT:    Let me put it this way, I do understand

    20   that, for example, there might be issues in regards to whether

    21   or not any class member actually suffered any damages or

    22   whether or not the nature of the damages that are suffered by

    23   class members differ so much from each other or something of

    24   that sort, I can understand that.

    25         But to try to say the amount of class -- the amount of




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 67 of 73 Page ID
                                 #:1919
                                                                               18


     1   damages that is raised by the class at this point in time is X

     2   figure, again, I don't think -- this was not brought under --

     3   was this brought under CLRA?

     4                 MR. ALMADANI:    This is Yasin Almadani for plaintiff.

     5   Yes, Your Honor, it was brought under CLRA.

     6                 THE COURT:   I apologize.   Then you are right, there

     7   has to be a demonstration over 5 million.

     8         But again, I mean, you have the nature of the products,

     9   you have the number of class members, et cetera, et cetera, so

    10   I mean, again, it doesn't have to be down to the last dollar.

    11         It can be a general question as to whether or not it

    12   approaches an amount that is in excess of 5 million.

    13                 MR. ALMADANI:    That is correct, Your Honor.     And the

    14   issue we would have is to be able to model our damages model

    15   adequately.

    16         Like I said, I will brief that for the Court, because of

    17   the different types of damages that are available in claims

    18   that we have brought, it is -- some of the discovery concerning

    19   damages will bear upon the class certification.

    20         We will brief that for the Court, Your Honor, I just

    21   wanted to highlight the issue.

    22                 THE COURT:   All right.   Thank you.

    23         Gentlemen, anything else we need to talk about at this

    24   point?

    25                 MR. ZDROJESKI:   Ron Zdrojeski, no.    Thank you, Your




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 68 of 73 Page ID
                                 #:1920
                                                                                19


     1   Honor.

     2               THE COURT:    All right.     Anyone else?

     3               MR. ALMADANI:     Nothing from plaintiffs.     Thank you

     4   so much.

     5               THE COURT:    Great, have a nice day, gentlemen.

     6

     7                (The proceedings concluded at 9:28 a.m.)

     8                                    * * *

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 69 of 73 Page ID
                                 #:1921
                                                                               20


     1                     CERTIFICATE OF OFFICIAL REPORTER

     2

     3   COUNTY OF LOS ANGELES      )
                                    )
     4   STATE OF CALIFORNIA        )

     5

     6               I, TERRI A. HOURIGAN, Federal Official Realtime

     7   Court Reporter, in and for the United States District Court for

     8   the Central District of California, do hereby certify that

     9   pursuant to Section 753, Title 28, United States Code that the

    10   foregoing is a true and correct transcript of the

    11   stenographically reported proceedings held in the

    12   above-entitled matter and that the transcript page format is in

    13   conformance with the regulations of the judicial conference of

    14   the United States.

    15

    16   Date:   December 1, 2020

    17

    18

    19                                  /s/ TERRI A. HOURIGAN

    20                          TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                    Federal Official Court Reporter
    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 70 of 73 Page ID
                                 #:1922
                                                                          1


             /                         A                 answer [3] - 6:4,          California [4] - 3:6,      confer [1] - 8:4
                                                        16:7                       3:11, 3:16, 19:8            conference [3] -
  /s [1] - 19:19              A.M [1] - 2:3              answers [2] - 16:3,        Case [3] - 1:7, 1:12,     4:24, 8:6, 19:13
                              a.m [1] - 18:12           16:4                       1:18                        CONFERENCE [1] -
             1                ability [1] - 10:5         apologize [3] -            case [12] - 5:17,         2:2
                              able [4] - 10:9, 11:19,   11:10, 15:4, 17:13         6:13, 6:23, 7:8, 7:14,      conformance [1] -
  1 [1] - 19:16             16:21, 17:21                 appear [1] - 4:14         9:10, 11:19, 11:25,        19:13
  14th [5] - 13:6,            above-entitled [1] -       APPEARANCES [1] -         16:3, 16:17, 16:23          consider [1] - 6:20
 13:20, 15:24, 16:5,        19:12                       3:1                         cases [3] - 5:10,          consolidate [2] - 6:4,
 16:7                         accommodations             appearing [1] - 4:18      6:15, 7:22                 6:12
  17th [2] - 13:6, 14:15    [1] - 9:24                   application [1] - 4:18     CCRR [1] - 2:11            consolidated [1] -
  1st [3] - 14:14, 14:25,     accompanied [1] -          appreciate [2] -           Central [1] - 19:8        6:17
 15:5                       4:13                        12:15, 12:16                CENTRAL [1] - 1:2          constitutional [2] -
                              acknowledge [2] -          approaches [1] -           cert [5] - 7:9, 14:12,    9:10, 9:19
             2              9:22, 12:13                 17:19                      14:14, 15:8, 15:22          convenience [1] -
                              action [1] - 7:6           April [1] - 14:25          certain [3] - 14:1,       4:15
  20-3332-GW [1] -            actions [1] - 5:11         areas [2] - 7:19, 13:8    16:18, 16:19                conversely [1] - 12:1
 1:18                         ADDRESS [3] - 3:5,         arise [1] - 7:24           certainly [1] - 15:19      coronavirus [1] -
  20-4658-GW [1] -          3:10, 3:15                   aspect [1] - 5:17          CERTIFICATE [1] -         8:14
 1:12                         address [1] - 4:20         associated [1] - 6:2      19:1                        corporation [1] - 5:8
  20-4659-GW [1] - 1:7        addressing [1] - 6:9       Attorney [3] - 3:5,        certification [7] -        correct [4] - 5:12,
  2020 [2] - 2:2, 19:16       adequately [1] -          3:10, 3:15                 7:5, 7:7, 7:17, 15:13,     16:8, 17:20, 19:10
  213 [3] - 2:13, 3:6,      17:22                        ATTY [12] - 3:4, 3:5,     15:15, 16:19, 18:1          correctly [1] - 5:18
 3:11                         admissions [1] - 8:3      3:6, 3:9, 3:10, 3:11,       certify [2] - 7:8, 19:8    COUNSEL [1] - 3:1
  21st [4] - 13:21, 14:5,     advisable [1] - 8:15      3:14, 3:15, 3:16            cetera [7] - 8:3, 13:4,    counsel [9] - 4:10,
 14:7, 15:25                  advise [1] - 10:5          available [2] - 9:21,     15:17, 17:16               10:5, 11:4, 11:22,
  23rd [1] - 15:1             age [1] - 8:14            17:24                       CFRA [2] - 17:10,         12:15, 12:19, 12:20,
  28 [1] - 19:9               agree [10] - 8:11,                                   17:12                      12:21, 16:10
                            8:16, 11:5, 11:6,                      B                characterize [1] -         country [5] - 9:12,
             3              11:13, 11:18, 12:8,                                    6:10                       9:13, 10:4, 10:9,
                            13:1, 13:10, 14:20           bear [1] - 18:1            characterized [1] -       13:19
  30 [1] - 2:2                                           behalf [1] - 6:3          5:12                        COUNTY [1] - 19:3
                              agreeable [3] - 6:8,
  30(b)(4 [1] - 11:17                                    bifurcate [1] - 7:12       circumstances [2] -        course [3] - 4:18,
                            6:21, 6:22
  350 [1] - 2:12                                         Boohoo [7] - 5:7,         9:18, 12:14                4:23, 13:2
                              agreement [3] - 13:8,
  3838 [2] - 2:11, 19:20                                7:3, 7:16, 12:3, 12:5,      citizenry [1] - 10:18      COURT [28] - 1:1,
                            13:12, 13:14
                              Ahmed [1] - 4:10          13:18, 14:22                CITY [3] - 3:6, 3:11,     2:12, 4:6, 4:11, 4:17,
             4                al [2] - 1:14, 1:20        BOOHOO.COM [1] -          3:16                       5:3, 5:14, 5:20, 6:9,
                              Albanese [1] - 4:13       1:20                        claims [1] - 17:24        8:20, 8:23, 9:8, 10:7,
  4311 [1] - 2:12                                        Boohoo.com [2] -
                              alien [3] - 9:11, 9:23,                               class [21] - 5:11, 6:2,   10:13, 10:20, 11:22,
  4th [1] - 10:12                                       4:7, 4:25                                             12:12, 12:19, 14:19,
                            12:14                                                  7:5, 7:7, 7:8, 7:9,
                              allow [3] - 5:9, 11:2,     bother [1] - 12:22        7:17, 14:12, 14:14,        15:7, 15:11, 16:6,
             5              13:15                        brief [12] - 11:2,        15:8, 15:13, 15:15,        16:10, 17:1, 17:13,
                              allowed [1] - 6:1         11:17, 11:20, 12:25,       15:22, 16:19, 17:3,        18:4, 18:7, 18:10
  5 [2] - 17:14, 17:19
                              allowing [1] - 7:22       14:14, 14:18, 14:19,       17:4, 17:7, 17:8,           Court [27] - 5:4, 5:24,
  5th [1] - 10:12
                              allows [1] - 11:17        15:1, 16:16, 17:23,        17:16, 18:1                6:11, 7:22, 9:6, 10:1,
                              ALMADANI [10] -           18:2                        client [2] - 9:20, 9:21   11:13, 11:18, 11:20,
             7              4:9, 5:2, 5:13, 5:19,        briefed [1] - 13:1         co [1] - 4:10             12:2, 12:9, 13:17,
                            11:10, 14:17, 16:12,         bring [1] - 9:5            co-counsel [1] - 4:10     14:15, 14:18, 15:4,
  753 [1] - 19:9
                            17:11, 17:20, 18:8           brought [5] - 5:10,        Code [1] - 19:9           15:14, 16:15, 16:23,
                              Almadani [4] - 11:11,     17:9, 17:10, 17:12,         companies [1] -           16:25, 17:23, 18:2,
             8                                          17:25                      12:18                      19:7, 19:20
                            14:17, 16:13, 17:11
                              amenable [2] - 9:2,        burden [1] - 16:21         complaints [1] - 6:5       Court's [4] - 4:15,
  894-2305 [1] - 3:6
                            9:21                         BY [3] - 3:4, 3:9, 3:14    concerned [1] - 8:10      10:14, 11:24, 14:12
  894-2849 [1] - 2:13
                              Americans [1] -                                       concerning [1] -           Courts [1] - 9:22
  8:30 [1] - 2:3
                            12:17                                  C               17:25                       CRR [1] - 19:20
                              amount [3] - 17:7,                                    concerns [1] - 5:25        CSR [2] - 2:11, 19:20
             9                                           calendar [1] - 13:21                                  CV [3] - 1:7, 1:12,
                            17:19                                                   concluded [1] -
  90012 [1] - 2:13            Amy [2] - 4:13, 4:14       CALIFORNIA [5] -          18:12                      1:18
  9:28 [1] - 18:12            ANGELES [4] - 2:3,        1:2, 2:3, 2:13, 4:1,        conducted [1] -
                                                        19:4                       13:19
                            2:13, 4:1, 19:3




                                      UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 71 of 73 Page ID
                                 #:1923
                                                                          2

                             disagreements [3] -       FEDERAL [1] - 2:12        18:3                       8:6, 13:4, 15:17,
            D
                            6:25, 15:23, 15:24         figure [2] - 5:16, 17:9    Hilton [1] - 4:6          15:18, 15:20, 17:2
  damage [1] - 17:3          discovery [25] - 5:9,     file [1] - 16:7            HILTON [1] - 1:11          items [3] - 7:10,
  damages [7] - 15:19,      5:25, 6:1, 6:6, 6:19,      filed [4] - 4:19, 4:22,    Honor [21] - 4:12,        13:13, 13:22
 16:20, 17:4, 17:8,         7:2, 7:4, 7:10, 7:11,     6:4, 15:1                  4:14, 5:13, 5:19, 5:24,
 17:21, 17:24, 18:1         7:13, 7:15, 7:18, 7:24,    finally [1] - 6:6         8:18, 10:10, 11:10,                   J
  date [7] - 6:4, 7:7,      9:15, 10:24, 11:18,        fine [1] - 11:15          11:20, 12:8, 12:9,
 8:5, 8:6, 14:9, 14:11,     11:23, 12:11, 13:4,        FIRM [3] - 3:4, 3:9,      14:17, 15:5, 16:1,          joint [5] - 6:20, 13:5,
 15:7                       15:14, 15:21, 16:22,      3:14                       16:8, 16:12, 16:14,        13:14, 13:15, 13:23
  Date [1] - 19:16          17:25                      first [5] - 6:18, 7:2,    17:12, 17:20, 18:2,         JUDGE [1] - 1:3
  dates [1] - 14:11          discuss [6] - 8:21,      8:22, 8:24, 11:4           18:6                        judicial [1] - 19:13
  day/date/year [1] -       8:23, 9:6, 11:4, 13:3,     FIRST [1] - 2:12           HONORABLE [1] -            July [2] - 14:14, 15:5
 4:1                        13:5                       FOR [3] - 3:3, 3:8,       1:3                         June [1] - 14:15
  dealing [1] - 9:11         dismiss [1] - 5:3        3:13                        HOURIGAN [4] -             jurisdiction [7] - 5:7,
  December [8] - 13:7,       DISTRICT [3] - 1:1,       force [1] - 13:18         2:11, 19:6, 19:19,         7:3, 7:16, 11:25, 12:2,
 14:5, 14:7, 15:24,         1:2, 1:3                   foregoing [1] - 19:10     19:20                      12:10, 14:24
 15:25, 16:5, 16:7,          District [3] - 9:25,      foreign [4] - 9:4,                                    jurisprudence [1] -
 19:16                      19:7, 19:8                9:23, 10:9, 12:18                      I              9:14
  defendant [4] - 6:7,       DIVISION [1] - 1:2        foreigners [1] -
 11:24, 12:10, 12:14         document [6] - 13:6,     12:17                       Ian [1] - 4:13                       K
  DEFENDANT [2] -           13:15, 13:23, 13:25,       format [1] - 19:12         Ibrahim [1] - 4:10
 3:8, 3:13                  14:3                                                  identify [1] - 5:15        KHAN [1] - 1:16
                                                       forward [3] - 6:23,
  Defendant [2] - 1:15,      dollar [1] - 17:17       7:23, 11:19                 impactful [1] - 10:8       Khan [1] - 4:7
 1:21                        done [5] - 8:25,          frankly [1] - 8:14         implications [2] -         Kingdom [3] - 9:14,
  defendants [6] -          11:14, 12:16, 15:22                                  9:10, 9:19                 9:16, 10:17
                                                       front [1] - 15:17
 4:11, 5:23, 6:3, 8:19,      down [3] - 12:21,                                    imposed [2] - 9:15,
 15:3, 16:2                 14:25, 17:17
                                                                 G               9:16                                  L
  Defendants [1] - 1:9       due [2] - 16:3, 16:4                                 in-person [1] - 11:25
                                                                                  Inaudible [1] - 12:18      last [6] - 5:3, 10:23,
  defense [5] - 4:15,                                  general [1] - 17:18
                                                                                                            14:14, 14:18, 15:1,
 5:20, 8:24, 11:22,                    E               gentlemen [2] - 18:4,      INC [3] - 1:8, 1:14,
                                                                                                            17:17
 14:20                                                18:10                      1:20
                             edification [1] - 4:25                               include [3] - 14:1,        law [2] - 16:17, 16:23
  DEFT [8] - 3:9, 3:10,                                GEORGE [1] - 1:3
                             engaged [1] - 13:18                                 15:10, 15:11                Law [3] - 3:5, 3:10,
 3:11, 3:14, 3:15, 3:16                                given [1] - 8:9
                             entirely [1] - 11:25                                 included [1] - 13:14      3:15
  demonstrates [1] -                                   glitch [1] - 11:15
                             entitled [1] - 19:12                                 inconsistent [1] -         lawsuit [1] - 12:5
 11:24                                                 government [1] -
                             entity [2] - 9:11                                   12:4                        least [2] - 10:11,
  demonstration [1] -                                 10:16
                             envision [1] - 6:23                                  indeed [1] - 9:15         13:16
 17:14                                                 great [1] - 18:10
                             et [9] - 1:14, 1:20,                                 indicate [4] - 11:22,      LEE [1] - 1:5
  deny [1] - 7:9                                       guess [3] - 5:11,
                            8:3, 13:4, 15:17,                                    13:23, 15:9, 15:11          Lee [1] - 4:6
  deposition [9] - 8:25,                              14:21, 14:23
 9:3, 9:14, 9:22, 10:9,     17:16                                                 indicated [4] - 5:9,       liability [3] - 9:19,
                                                       guys [3] - 8:6, 13:5,
 10:11, 10:21, 14:21         eventually [1] - 6:14                               14:4, 14:11, 14:18         15:16, 15:18
                                                      13:10
  depositions [8] - 8:3,     evidentiary [1] -                                    indicates [2] - 13:23,     lifted [1] - 10:22
                            11:14                                                16:18                       limited [1] - 10:6
 8:10, 8:11, 8:14, 8:17,                                         H                                           litigate [1] - 13:16
 11:16, 12:16, 13:18         example [1] - 17:2                                   individuals [1] - 9:24
  describe [1] - 6:22        excess [1] - 17:19        hac [1] - 4:15             initial [1] - 7:15         live [6] - 8:14, 8:25,
  detail [1] - 8:8           exercise [2] - 12:2       HAYA [1] - 1:11            insofar [3] - 8:2,        10:9, 10:10, 10:21,
  details [1] - 13:9         expediently [1] -         head [1] - 16:16          13:13, 13:17               11:14
  determination [2] -       11:20                      heading [1] - 6:14         interesting [2] -          look [1] - 6:20
 6:13, 12:6                  expires [1] - 10:11       hear [2] - 14:13,         11:2, 12:25                 LOS [4] - 2:3, 2:13,
  determined [1] -           expound [1] - 9:5        15:14                       interrogatories [2] -     4:1, 19:3
 12:9                        extent [2] - 7:13, 8:4    heard [2] - 8:19,         8:2, 13:10
  differ [1] - 17:5                                   14:24                       issue [16] - 5:24, 6:6,              M
  different [3] - 9:16,                F               hearing [5] - 7:7,        6:19, 7:4, 8:19, 10:2,
                                                                                                             March [1] - 15:1
 9:23, 17:24                                          14:12, 14:22, 15:6,        11:3, 11:4, 11:17,
                             fact [1] - 12:14                                    12:1, 12:24, 13:16,         materials [1] - 14:2
  differently [2] - 6:10,                             15:7
                             false [1] - 16:17                                   13:17, 17:21, 18:3          matter [7] - 4:8, 4:24,
 7:9                                                   hearings [2] - 11:15,
                             familiar [1] - 16:24                                 issued [2] - 5:4,         8:11, 8:17, 11:23,
  disagree [2] - 5:21,                                12:16
                             FARIH [1] - 1:16                                    10:17                      13:5, 19:12
 14:10                                                 held [2] - 10:1, 19:11
                             Federal [2] - 19:6,                                  issues [11] - 7:1,         matters [1] - 6:12
  disagreement [2] -                                   hereby [1] - 19:8
                            19:20                                                7:12, 7:13, 7:18, 7:23,     mean [4] - 11:23,
 8:2, 8:5                                              highlight [2] - 16:24,




                                      UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 72 of 73 Page ID
                                 #:1924
                                                                          3

 15:12, 17:15, 17:17                                  plaintiffs [9] - 4:8,
                                     O                                                     R                           S
  meet [3] - 6:24, 8:4,                              4:9, 6:1, 8:22, 8:24,
 16:21                     obligations [1] - 9:15    9:5, 11:11, 16:13,          raised [1] - 17:8           schedule [2] - 7:6,
  member [1] - 17:3        obviously [3] - 7:8,      18:8                        reached [2] - 13:11,      15:4
  members [2] - 17:5,     11:2, 12:4                  PLF [6] - 3:4, 3:4,       13:13                        scheduled [1] -
 17:16                     occur [1] - 7:20          3:5, 3:6                    real [1] - 8:13           11:16
  might [5] - 9:24,        OF [6] - 1:2, 2:1, 3:1,    point [12] - 4:22, 5:5,    really [2] - 5:14, 12:1     second [1] - 7:4
 10:8, 15:18, 17:2        19:1, 19:3, 19:4           6:11, 6:18, 7:1, 7:10,      Realtime [1] - 19:6         Section [1] - 19:9
  million [2] - 17:14,     offered [1] - 16:9        9:7, 10:20, 12:24,          reasons [1] - 9:4           see [3] - 6:24, 7:23,
 17:19                     OFFICIAL [2] - 2:12,      14:13, 17:8, 18:5           record [1] - 11:12        11:5
  model [2] - 17:21       19:1                        popped [1] - 16:15         referenced [1] - 5:11       seeking [1] - 5:11
  moment [1] - 11:6        Official [2] - 19:6,       position [1] - 9:3         referred [1] - 5:7          send [1] - 4:15
  MONDAY [1] - 2:2        19:20                       positions [1] - 14:3       regard [1] - 6:25           sense [1] - 10:8
  months [2] - 10:24,      OLIVIA [1] - 1:5           possible [1] - 7:13        regards [8] - 5:6,          separate [1] - 5:10
 10:25                     once [1] - 10:11           practice [1] - 7:5        6:19, 7:4, 7:24, 8:10,       separated [1] - 6:16
  morning [1] - 4:12       one [5] - 7:2, 8:13,       prepare [1] - 10:5        14:21, 14:23, 17:2           seriously [1] - 8:8
  motion [15] - 4:14,     12:6, 13:1, 16:1            present [3] - 8:6,         regulations [1] -           severely [1] - 10:6
 4:16, 5:3, 7:4, 7:7,      ones [1] - 9:24           13:16, 15:23               19:13                        Shelton [1] - 4:13
 7:9, 7:17, 14:12,         oOo [1] - 4:3              presently [1] - 10:12      relief [1] - 5:12           side [2] - 8:13, 14:1
 14:13, 14:23, 15:5,       order [7] - 6:8, 6:18,     presume [1] - 8:25         remained [1] - 5:5          side's [1] - 14:1
 15:7, 15:14, 15:22       10:3, 10:11, 10:17,         pretrial [2] - 6:12,       remains [1] - 6:24          sides [2] - 13:24,
  move [1] - 11:19        10:19, 16:21               6:17                        renewed [1] - 14:23       14:4
  MR [24] - 4:9, 4:12,     orders [1] - 10:14         pretty [1] - 15:18         reply [2] - 14:18,          significant [1] - 10:2
 5:2, 5:13, 5:19, 5:22,    organizations [1] -        Prettylittlething [1] -   14:19                        simultaneously [1] -
 8:21, 9:2, 9:9, 10:10,   9:23                       4:7                         report [2] - 6:20,        7:12
 10:16, 11:10, 12:8,       otherwise [3] - 7:12,      PRETTYLITTLETHI           10:19                        single [6] - 8:25, 9:2,
 12:13, 14:17, 15:2,      8:11, 8:16                 NG.COM [1] - 1:14           reported [1] - 19:11      13:14, 13:15, 13:25,
 15:9, 16:1, 16:8,         outside [2] - 9:25         previously [1] - 16:9      REPORTER [2] -            14:3
 16:12, 17:11, 17:20,      overlap [2] - 7:19,        privately [1] - 9:15      2:12, 19:1                   situation [5] - 7:21,
 18:6, 18:8               16:19                       pro [1] - 4:15             reporter [1] - 12:21      9:20, 10:25, 12:13,
  multiple [1] - 11:14     own [1] - 4:25             problem [6] - 4:18,        Reporter [2] - 19:7,      15:13
  mutually [1] - 6:8                                 4:20, 4:21, 15:12,         19:20                        situations [1] - 7:6
                                     P               16:11, 16:14                REPORTER'S [1] -            slightly [1] - 6:10
            N                                         procedures [1] -          2:1                          sorry [2] - 11:8, 16:6
                           page [1] - 19:12          9:13                        represent [1] - 9:19        sort [5] - 12:4, 13:11,
   NastyGal [1] - 4:6      pandemic [1] - 10:3        proceed [1] - 9:20         representative [1] -      15:20, 16:24, 17:6
   NASTYGAL.COM [1]        parent [8] - 5:7, 5:8,     proceeding [1] - 6:7      14:22                        STATE [1] - 19:4
 - 1:8                    7:3, 7:16, 12:3, 12:5,      proceedings [4] -          representing [1] -          state [1] - 9:25
   nationwide [2] -       13:18, 14:22               6:12, 6:17, 18:12,         4:9                          States [5] - 9:12,
 5:12, 6:2                 particular [3] - 5:17,    19:11                       request [4] - 6:6, 8:2,   9:17, 19:7, 19:9,
   nature [2] - 17:4,     10:25, 14:24                processed [2] - 4:17,     14:1, 16:4                 19:14
 17:15                     parties [10] - 8:1,       4:23                        requires [1] - 10:18        STATES [1] - 1:1
   necessary [2] -        8:11, 8:16, 13:1, 13:3,     products [1] - 17:15       reside [1] - 9:25           status [4] - 4:24,
 15:14, 15:21             13:8, 13:16, 14:8,          proffered [1] - 4:14       resolve [6] - 6:24,       6:20, 8:5, 10:19
   need [4] - 13:9,       14:9, 15:13                 pronounce [1] - 5:1       7:23, 8:7, 11:7, 11:19,      STATUS [1] - 2:2
 15:19, 18:5               parties' [1] - 6:20        propose [1] - 14:13       14:4                         stay [9] - 7:12, 10:3,
   next [1] - 6:19         party [1] - 14:24          proposed [1] - 6:2         resolving [1] - 12:24     10:11, 10:14, 10:15,
   nice [1] - 18:10        people [1] - 10:18         propounds [1] - 6:7        respectfully [1] -        10:17, 10:18, 10:22,
   NO [2] - 2:11, 19:20    person [1] - 11:25         protective [1] - 6:8      16:4                       10:23
   normal [3] - 4:17,      personal [5] - 5:6,        provide [1] - 16:23                                    stay-in-place [4] -
                                                                                 reviewed [1] - 16:18
 4:23, 13:2               7:2, 7:16, 12:2, 14:23      provided [1] - 14:15                                 10:3, 10:11, 10:14,
                                                                                 Ron [4] - 4:12, 8:18,
   note [2] - 10:18,       place [7] - 9:3, 10:3,                                                          10:17
                                                      purpose [1] - 12:11       15:2, 16:1
 16:15                    10:11, 10:14, 10:17,                                                               stenographically [1]
                                                      purposes [4] - 6:16,       ROOM [1] - 2:12
   nothing [1] - 18:8     10:18, 10:23                                                                     - 19:11
                                                     7:1, 7:16, 7:17             RPR [1] - 19:20
   NOVEMBER [1] - 2:2      Plaintiff [3] - 1:6,                                                              stop [3] - 5:14, 12:19
                                                      pursuant [2] - 6:7,        Rule [1] - 11:17
   number [3] - 8:2,      1:12, 1:17                 19:9                                                    STREET [1] - 2:12
                                                                                 rule [2] - 11:3, 15:24
 13:10, 17:16              plaintiff [3] - 12:15,     put [8] - 10:7, 11:12,                                 strongly [1] - 14:10
                                                                                 rulings [1] - 13:21
                          16:9, 17:11                13:20, 13:24, 14:7,         run [1] - 7:11              stuff [2] - 11:5
                           PLAINTIFF [1] - 3:3       14:25, 17:1                                             subject [3] - 9:23,
                           plaintiff's [1] - 16:10




                                    UNITED STATES DISTRICT COURT
Case 2:20-cv-03332-GW-JEM Document 67-2 Filed 03/23/21 Page 73 of 73 Page ID
                                 #:1925
                                                                          4

 11:24, 12:10                unfortunate [1] -        3:16
  suffered [2] - 17:3,      7:20                       Zoom [2] - 11:15,
 17:4                        UNITED [1] - 1:1         12:16
  suggested [1] - 5:25       United [8] - 9:12,
  SUITE [3] - 3:5, 3:10,    9:14, 9:16, 9:17,
 3:15                       10:17, 19:7, 19:9,
  summarized [1] -          19:14
 5:17                        unless [6] - 8:10,
  suppose [1] - 11:1        8:16, 8:24, 13:1, 14:9,
                            14:20
            T                unusual [1] - 9:22
                             USA [3] - 1:8, 1:14,
  technically [1] - 16:3    1:20
  tentative [1] - 5:4
  terms [3] - 6:21,                    V
 6:22, 6:24
  TERRI [4] - 2:11,          variety [1] - 9:4
 19:6, 19:19, 19:20          versus [3] - 4:6, 4:7
  THE [29] - 3:3, 3:8,       veto [2] - 13:25, 14:1
 3:13, 4:6, 4:11, 4:17,      video [4] - 8:12,
 5:3, 5:14, 5:20, 6:9,      8:17, 13:18, 14:21
 8:20, 8:23, 9:8, 10:7,      virtually [1] - 9:20
 10:13, 10:20, 11:22,        vis [2] - 15:9
 12:12, 12:19, 14:19,        vs [3] - 1:7, 1:13,
 15:7, 15:11, 16:6,         1:19
 16:10, 17:1, 17:13,
 18:4, 18:7, 18:10                    W
  therefore [5] - 8:16,
 10:23, 10:24, 11:1,         wants [3] - 8:13,
 13:25                      8:25, 11:8
  three [3] - 5:10, 6:12,    WEST [1] - 2:12
 6:15                        WESTERN [1] - 1:2
  throw [1] - 12:7           witness [1] - 10:5
  TIME [1] - 4:2             words [3] - 7:15,
  timing [2] - 5:25,        10:20, 15:16
 15:10                       WU [1] - 1:3
  Title [1] - 19:9
  today [2] - 8:9, 14:6                X
  top [1] - 10:3
  towards [1] - 6:14         XXX [3] - 3:11, 3:16
  TRANSCRIPT [1] -           XXX-XXXX [2] - 3:11,
 2:1                        3:16
  transcript [2] -           XXXX [2] - 3:11, 3:16
 19:10, 19:12
  trial [3] - 6:14, 6:15,              Y
 6:16
  true [1] - 19:10           Yasin [4] - 11:11,
  try [3] - 11:7, 12:23,    14:17, 16:13, 17:11
 17:7                        yourself [1] - 5:15
  two [3] - 7:1, 7:10,
 7:11                                  Z
  type [1] - 16:17
                             ZDORJESKI [15] -
  types [1] - 17:24
                            4:12, 5:22, 8:18, 8:21,
                            9:2, 9:9, 10:10, 10:16,
            U               12:8, 12:13, 15:2,
  U.S [1] - 1:3             15:9, 16:1, 16:8, 18:6
  under [5] - 9:14,          Zdorjeski [5] - 4:13,
 9:18, 12:14, 17:9,         5:22, 8:18, 15:2, 16:2
 17:12                       ZIP [3] - 3:6, 3:11,




                                      UNITED STATES DISTRICT COURT
